                 Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 1 of 70


 1   Charles E. Tompkins (pro hac vice motion             Eric R. Lifvendahl (pro hac vice motion
     forthcoming)                                         forthcoming)
 2   cet@willmont.com                                     erl@willmont.com
     WILLIAMS MONTGOMERY & JOHN LTD.                      WILLIAMS MONTGOMERY & JOHN LTD.
 3   1200 18th Street NW, Suite 325                       233 S. Wacker Drive, Suite 6800
 4   Washington, D.C. 20008                               Chicago, IL 60606
     Telephone: (202) 791-9951                            Telephone: (312) 443-3200
 5   Facsimile: (312) 630-8586                            Facsimile: (312) 630-8500

 6
     Whitney E. Street (State Bar No. 223870)
 7   Block & Leviton LLP
     610 16th Street, Suites 214-216
 8   Oakland, CA 94612
     Telephone: (415) 968-8999
 9   Facsimile: (617) 507-6020
     whitney@blockesq.com
10
11
     Attorneys for Plaintiﬀ Flextronics International USA, Inc.
12
13                                UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15   FLEXTRONICS INTERNATIONAL USA, INC.,
                                                             Case No.
16                         Plaintiﬀ,
     v.                                                      COMPLAINT
17
     MURATA MANUFACTURING CO., LTD.;                         JURY TRIAL DEMANDED
18   MURATA ELECTRONICS NORTH AMERICA,
     INC.; MURATA POWER SOLUTIONS, INC.;
19   PANASONIC CORPORATION; PANASONIC
     CORPORATION OF NORTH AMERICA;
20   PANASONIC ELECTRONIC DEVICES CO. LTD;
     PANASONIC INDUSTRIAL DEVICES
21   CORPORATION OF AMERICA; SAGAMI ELEC
     CO., LTD.; SAGAMI AMERICA, LTD.; SUMIDA
22   CORPORATION; SUMIDA ELECTRIC CO., LTD.;
     SUMIDA AMERICA COMPONENTS, INC.;
23   TAIYO YUDEN CO., LTD.; TAIYO YUDEN
     (U.S.A.) INC.; TDK CORPORATION; TDK-EPC
24   CORPORATION; TDK CORPORATION OF
     AMERICA; TDK U.S.A. CORPORATION; TOKIN
25   CORPORATION; and TOKIN AMERICA, INC.
26                         Defendants.
27

28
30
      Case No.
31
                             COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                 Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 2 of 70


 1                                      TABLE OF CONTENTS
     I.         NATURE OF THE ACTION ............................................................................................. 1
 2
     II.        PARTIES ............................................................................................................................ 6
 3
                A.         Plaintiﬀ Flextronics International USA, Inc. ......................................................... 6
 4
                B.         ee Murata Defendants .......................................................................................... 7
 5
                C.         ee Panasonic Defendants ..................................................................................... 8
 6
                D.         ee Sagami Defendants........................................................................................ 10
 7
                E.         ee Sumida Defendants ....................................................................................... 11
 8
                F.         ee Taiyo Yuden Defendants................................................................................ 14
 9
                G.         ee TDK Defendants ........................................................................................... 15
10
                H.         ee Tokin Defendants .......................................................................................... 18
11
                I.         Agents and Co-Conspirators ................................................................................ 19
12
     III.       JURISDICTION AND VENUE....................................................................................... 20
13
     IV.        TRADE AND COMMERCE ........................................................................................... 21
14
                A.         ee Defendants’ Conduct Involved Import Trade or Import Commerce and Had a
15                         Direct, Substantial and Reasonably Foreseeable Eﬀect on U.S. Domestic and
                           Import Trade or Commerce that Gave Rise to Flex’s Antitrust Claims ............... 23
16
                B.         ee Defendants Targeted the United States ......................................................... 26
17
     V.         FACTUAL ALLEGATIONS............................................................................................ 31
18
                A.         Inductors Generally and Types of Inductors ........................................................ 31
19
                B.         ee Structure of the Inductor Market Is Conducive to Collusion ........................ 35
20
                           1.         Market Concentration .............................................................................. 36
21
                           2.         Product Commoditization ........................................................................ 37
22
                           3.         Entry Barriers ........................................................................................... 38
23
                           4.         Demand Inelasticity ................................................................................. 40
24
                           5.         Declining Demand and Excess Capacity ................................................. 41
25
                C.         ee Conduct of Defendants, the Investigation by the DOJ, and the Use of Trade
26                         Associations Strongly Support ee Assertion eat Defendants Colluded ........... 42
27                         1.         Summary of Defendants’ Unlawful Conduct ........................................... 42
28                         2.         Conspiratorial Acts Conducted erough JEITA ....................................... 45
30
          Case No.                                                                 i
31
                                          COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
              Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 3 of 70
                                                  TABLE OF CONTENTS (cont.)

 1                     3.        Subpoenas Issued by DOJ ........................................................................ 53
 2                     4.        Involvement of Some Defendants in Other Conspiracies ........................ 54
 3                     5.        Use of Trade Associations Other than JEITA to Facilitate and Organize
                                 the Conspiracy.......................................................................................... 57
 4
                       6.        Other Interactions ..................................................................................... 60
 5
     VI.     FRAUDULENT CONCEALMENT ................................................................................ 60
 6
     VII.    EFFECTS OF THE CONSPIRACY ................................................................................ 63
 7
     VIII.   CLAIM FOR RELIEF ..................................................................................................... 65
 8
     IX.     DEMAND FOR JUDGMENT ......................................................................................... 66
 9
     X.      JURY TRIAL DEMANDED............................................................................................ 66
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
30
       Case No.                                                            ii
31
                                    COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 4 of 70


 1                                                 COMPLAINT
 2             1.   Plaintiﬀ Flextronics International USA, Inc., on behalf of itself and all aﬃliated entities
 3   (collectively, “Flex”), which are identiﬁed in Exhibit A, brings this action for damages and injunctive
 4
     relief under Sections 4 and 16 of the Clayton Act for the Defendants’ violation of Section 1 of the Sherman
 5
     Act, 15 U.S.C. § 1.1 Numerous other persons injured by the Defendants’ and their co-conspirators’ price-
 6
     ﬁxing conspiracy have ﬁled Section 1 Sherman Act claims in this Court.
 7
               2.   Based on investigation of its counsel, Flex alleges on information and belief as follows:
 8
 9                                     I.      NATURE OF THE ACTION

10             3.   eis action arises from a scheme between and among Defendants2 to ﬁx, raise, stabilize,

11   and maintain the price of Inductors, as deﬁned herein, at supra-competitive levels from at least January 1,

12   2003 through December 1, 2016 (the “Relevant Period”).3
13
               4.   As used herein, the term “Inductors” refers to electronic components that store energy in
14
     the form of a magnetic ﬁeld, taking many forms and arrangements, including: beads; coils; chokes; “chip
15
     inductors”; “chip coils”; and wire-wound, air core, and multi-layer Inductors for power applications, EMI
16
     (Electromagnetic Interference) ﬁltering/suppression and oscillation matching. Along with resistors (a
17
18
     1
       Flextronics International USA, Inc. has been assigned the claims associated with this action, including
19   speciﬁcally claims pursuant to the Sherman Act, of all the Flex entities identiﬁed in Exhibit A. ee
     assignments of these claims are in writing.
20
     2
      Murata Manufacturing Co., Ltd.; Murata Electronics North America, Inc.; Murata Power Solutions, Inc.;
21   Panasonic Corporation; Panasonic Corporation of North America; Panasonic Electronic Devices Co. Ltd;
     Panasonic Industrial Devices Corporation of America; Sagami Elec Co., Ltd.; Sagami America, Ltd.;
22
     Sumida Corporation; Sumida Electric Co., Ltd.; Sumida America Components, Inc.; Taiyo Yuden Co.,
23   Ltd.; Taiyo Yuden (U.S.A.) Inc.; TDK Corporation; TDK-EPC Corporation; TDK Corporation of America;
     TDK U.S.A. Corporation; Tokin Corporation; and Tokin America, Inc. Investigation remains ongoing, and
24   Flex reserves the right to add additional defendants and/or co-conspirators.
     3
25     ee Relevant Period alleged here diﬀers from the potential Conspiracy Period. As explained below, it is
     possible that the Conspiracy Period ended by September of 2014, but the eﬀects of Defendants’ conspiracy
26   lingered on, causing injury and damage to Flex for a period thereafter. Flex’s investigation is ongoing, and
     Flex has conservatively chosen a Relevant Period that commences in 2003. Flex purchased millions of
27   dollars of Inductors from Defendants prior to January 1, 2003, and formal discovery may reveal that prices
28   from 1999 through 2001 were supracompetitive. Flex reserves the right to amend this Complaint with
     respect to the Relevant Period following further investigation.
30
         Case No.                                         1
31                             COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 5 of 70


 1   component having a speciﬁc amount of resistance to the ﬂow of an electrical current) and capacitors (a
 2   two-terminal electronic component that stores potential energy in the form of an electrical ﬁeld), Inductors
 3   are viewed as part of the category of “passive electronic components.” Along with capacitors and resistors,
 4
     Inductors are one of the most common passive linear elements in electronic circuits and thus are ubiquitous
 5
     in thousands of products that rely on electronic circuits for power. As explained in more detail below,
 6
     Inductors are now found in a wide variety of electronic equipment, including: (a) smartphones, laptop and
 7
     desktop computers, video game consoles, wireless LAN (Local Area Network) boxes, and other types of
 8
 9   consumer electronic equipment; (b) televisions; (c) advanced driver assistance systems (“ADAS”) used in

10   vehicles; and (d) induction motors that are used in industry to convert electrical energy into mechanical

11   energy.

12             5.   In 2015, the global market for Inductors was estimated to be worth $2.599 billion. As
13   explained below, the Defendants control over 75% of the global Inductor market, and during the Relevant
14
     Period controlled as high as 80% of the global Inductors market.
15
               6.   As alleged herein, the Defendants formed a cartel to ﬁx and stabilize the prices for
16
     Inductors sold or shipped to the United States, its territories and the District of Columbia and world-wide.
17
     Defendants acted to stabilize prices of Inductors as a reaction to a series of shocks to the Inductors market
18
     that began in the late 1990s resulting from increased competition from Chinese, Korean and Taiwanese
19
20   manufacturers. ee global recession of 2001 exacerbated these eﬀects, as demand for the consumer

21   electronics goods plummeted.

22             7.   ee Defendants’ cartel activity arose out of a need to protect proﬁts of these Japan-based
23   companies from the competition created by the entry in December of 1997 of twenty-nine nations
24
     (including Japan and the United States) into the Information Technology Agreement (“ITA”), which
25
     eliminated tariﬀs on world trade of various IT products, including Inductors. ee situation worsened for
26
     Japan-based manufacturers in 2003, when China agreed to enter into the ITA. ee need to stabilize prices
27

28
30
       Case No.                                           2
31                             COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 6 of 70


 1   became especially prominent following the global recession in 2001, when sales of Inductors to North
 2   America dropped by 35%.
 3             8.      Despite these dramatic changes, prices for Inductors remained stubbornly high during the
 4
     Relevant Period. eis is because the Defendants exchanged competitively sensitive information, such as
 5
     price and anticipated volume of sales, with their competitors for the purpose of reaching agreements to
 6
     maintain artiﬁcially high prices.
 7
               9.      ee following chart, taken from Federal Reserve Economic Data (“FRED”) maintained on
 8
 9   a database by the Federal Reserve Bank of St. Louis, shows the eﬀects of the Defendants’ conspiracy:4

10
11
12
13
14
15
16
17
18             10.     ee chart depicts a Price Index for imported Inductors (as well as related types of electronic
19
     equipment, such as transformers)5 using the data from the year 2000 as a baseline. As can be seen, import
20
     prices for Inductors started to plummet drastically in January of 1998 and reached a nadir by October of
21
22   2003, six months after China agreed to enter into the ITA. eereafter, the import prices of Inductors

23   increased radically, including two major price spikes in July of 2008 and April of 2009, the period of the

24   worldwide recession. Import prices of Inductors climbed steadily, reaching a peak in August of 2014.

25
26
27   4   https://fred.stlouisfed.org/series/IP8504 (last visited January 4, 2019).
     5
28    A transformer is a device that makes use of two coupled Inductors to increase or decrease voltage levels,
     so Inductors are signiﬁcant components of transformers.
30
         Case No.                                            3
31                               COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 7 of 70


 1   While prices have since declined slightly, they never returned to their pre-2003 levels, spiking again in
 2   August of 2017.
 3             11.   Increased costs of raw materials do not explain the increases in the Import Price Index for
 4
     Inductors. ee following chart depicts how the Raw Material Price Index for passive electronic
 5
     components stabilized for much of the period between November of 2012 and January of 2016 and
 6
     declined in the latter portion of that period to the point where it was below its levels in 2012:6
 7
 8
 9
10
11
12
13
14
15
16             12.   Increases in demand do not explain the huge increases in the Import Price Index for
17
     Inductors. For example, analysts noted that in March of 2009, the global market for passive electronic
18
     components generally had declined by 18% compared to the previous year and that by March of 2010,
19
     demand for passive electronic components had declined by an additional 13%. As noted above, contrary
20
     to sliding Inductor demand in these years, the Import Price Index for Inductors spiked. In Japan, exports
21
22   of passive components fell from 1,130,000 million yen in 2007 to 705,372 million yen in 2009, according

23   to data available from MITI, the Japanese Ministry of International Trade & Industry.

24             13.   While use of Inductors in smartphones and ADAS increased in the years that followed, the

25   costs of manufacturing these products declined. For example, by 2015, Air Core Inductors (Inductors
26
27
     6
28    https://www.ttiinc.com/content/ttiinc/en/resources/marketeye/categories/passives/me-zogbi-
     20160315.html (last visited January 4, 2019).
30
         Case No.                                          4
31                             COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                 Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 8 of 70


 1   consisting of a coil wrapped around a ceramic core) occupied approximately 40% of the market and were
 2   much easier to manufacture than other types of Inductors. Yet the Import Price Index for Inductors in
 3   2014-15 was at levels that vastly exceeded those of 2009-10.
 4
               14.   ee only plausible explanation for the discrepancy between higher or stabilized Inductor
 5
     prices during times of decreasing global demand and decreasing manufacturing costs is conspiratorial
 6
     activity.
 7
               15.   ee same opportunities to conspire that fostered this conspiracy also fostered opportunities
 8
 9   for some of the same Defendants to collude in the market for capacitors. ee United States Department of

10   Justice (“DOJ”) obtained a series of guilty pleas with respect to a conspiracy that extended from as long

11   as September of 1997 through January of 2014.7 ee conduct in question included, inter alia: (a) face-to-
12
     face meetings at which agreements to ﬁx the prices of capacitors were reached; (b) collusive bidding to
13
     customers who asked for pricing on capacitors; (c) exchanges and monitoring of price, sales, bid, supply,
14
     demand, shipping and production of capacitors; and (d) acts of fraudulent concealment of the conspiracy.
15
     ee Honorable District Judge James Donato has rejected some of the ﬁnes with respect to corporate plea-
16
     takers as being too low.
17
18             16.   ee DOJ’s actions with respect to capacitors and its investigation into antitrust violations

19   with respect to resistors, another passive electronics component, have led to the ﬁling of two follow-on

20   class action proceedings centralized before Judge Donato: In re Capacitors Antitrust Litig., No. 14-3264
21   (N.D. Cal.) (“Capacitors”), and In re Resistors Antitrust Litig., No. 15-3820 (N.D. Cal.) (“Resistors”).
22   Defendant Panasonic Corporation is a defendant in both cases.
23
               17.   It has been publicly reported that Panasonic Corporation approached the DOJ and sought
24
     leniency with respect to the conspiracy regarding capacitors. Both NEC Tokin (the predecessor of
25
     Defendant Tokin Corporation) and Taiyo Yuden Co., Ltd. also acknowledged publicly that they were
26
27
     7
28    https://www.justice.gov/opa/pr/seventh-company-agrees-plead-guilty-ﬁxing-prices-electrolytic-
     capacitors (last visited January 4, 2019).
30
         Case No.                                         5
31                              COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
              Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 9 of 70


 1   cooperating with investigators with respect to the capacitors conspiracy. Taiyo Yuden Co., Ltd. is also a
 2   defendant in this case.
 3           18.    As was the case in the capacitors and resistors conspiracies, the conspiracy regarding
 4
     Inductors was carried out, in part, under the auspices of the Japan Electronics & Information Technology
 5
     Association (“JEITA”), which was formed in 2000. Each of the Japanese Defendants is an active member
 6
     of JEITA. erough attendance at formal JEITA meetings and other meetings, as well as meetings of other
 7
     trade associations described below, the Defendants exchanged competitively sensitive information and
 8
 9   reached agreements, just as some defendants did in cartels concerning capacitors and resistors.

10           19.    On January 4, 2018, the legal media organization MLex ﬁrst reported that certain Japanese

11   companies received investigative subpoenas from a grand jury empaneled in the Northern District of

12   California relating to an investigation of price-ﬁxing activity in the Inductors market. Globally, the
13   Inductors market was several billion dollars or more in each year of the Relevant Period. In the United
14
     States, hundreds of millions of dollars of Inductors were sold during the Relevant Period.
15
                                                  II.   PARTIES
16
             A.     Plaintiﬀ Flextronics International USA, Inc.
17
             20.    Flextronics International USA, Inc., is a California corporation with its principal place of
18
     business located at 6201 America Center Drive, San Jose, CA 95002. Flextronics International USA, Inc.
19
     and its aﬃliates (collectively, “Flex”) manufacture electronic products and other goods at locations around
20
21   the world, including in the United States.

22           21.    Flex directly purchased Inductors for the purpose of manufacturing electronic products for

23   United States-based customers and by United States end-users. Flex’s products are sold for consumer,

24   medical, automotive, aerospace, and defense applications, among others.
25           22.    Flex purchased more than hundreds of millions of dollars worth of Inductors directly from
26
     the Defendants and their co-conspirators, Defendants’ and their co-conspirators’ subsidiaries and aﬃliates,
27
     or agents controlled by Defendants during the Relevant Period, and has suﬀered injury as a result of
28
     Defendants’ anticompetitive and unlawful conduct.
30
       Case No.                                          6
31                             COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 10 of 70


 1           23.    During the Relevant Period, Flex held frequent negotiations with certain Defendants and
 2   their co-conspirators on the price and volume of Inductors it purchased. eese negotiations began with
 3   Requests for Quotation (“RFQs”) which were issued to the Defendants by Flex. Flex then held
 4
     negotiations via multiple methods, including face-to-face negotiations in the United States. Agreed-upon
 5
     prices that resulted from the negotiation process were approved by Flex’s executives in the United States.
 6
             24.    Flextronics International USA, Inc. is the designated assignee of the claims of its relevant
 7
     aﬃliates, pursuant to an agreement whereby any of the antitrust claims described in this Complaint against
 8
 9   the Defendants and their co-conspirators that are held by Flex aﬃliates are assigned to Flextronics

10   International USA, Inc.

11           B.     Ke Murata Defendants

12           25.    Defendant Murata Manufacturing Co., Ltd. (“Murata Manufacturing”) is a Japanese

13   corporation with its principal place of business located at 10-1, Higashikotari 1-chome, Nagaokakyo-shi,
14   Kyoto 617-8555, Japan. Murata Manufacturing—directly and/or through its predecessors and subsidiaries,
15
     which it wholly owns and/or controls—manufactured, marketed, and/or sold Inductors in the United
16
     States, its territories and the District of Columbia during the Relevant Period. For example, industry data
17
     shows that Murata Manufacturing had $15 million in sales of one type of Inductors (ceramic chip
18
     Inductors) in North America in 2007 alone. Murata Manufacturing is one of the largest global
19
     manufacturers of passive electronic components. Murata Manufacturing annually has revenues in excess
20
21   of $5 billion from sales of passive electronic components, including Inductors.

22           26.    In March of 2014, Murata Manufacturing acquired a controlling interest in TOKO, Inc.

23   (“TOKO”), a Japanese company that was a leading Inductor manufacturer that sold hundreds of millions
24   of dollars of Inductors in the United States, its territories and the District of Columbia during the Relevant
25
     Period. According to estimates from one industry expert, TOKO had $47 million of sales of one type of
26
     Inductors (ceramic chip Inductors), in North America in 2007 alone. By April of 2015, Murata
27
     Manufacturing had assumed all aspects of TOKO’s business, including its assets, sales, service, and
28
     technical support for the portfolio of TOKO products, including Inductors. To the extent Murata
30
       Case No.                                            7
31                             COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 11 of 70


 1   Manufacturing assumed, in whole or in part, the assets and liabilities of TOKO, Flex intends to hold
 2   Murata Manufacturing liable for any violations of Sections 1 and 3 of the Sherman Act (15 U.S.C. §§ 1,
 3   3) by TOKO that occurred during the Relevant Period.
 4
             27.    Defendant Murata Electronics North America, Inc. (“MENA”) is a wholly owned
 5
     subsidiary of Murata Manufacturing. MENA is a Texas corporation with its principal place of business
 6
     located at 2200 Lake Park Drive SE, Smyrna, Georgia 30080-7604. MENA— directly and/or through its
 7
     subsidiaries, which it wholly owned and/or controlled— manufactured, marketed, and/or sold Inductors
 8
 9   that were purchased throughout the United States, its territories and the District of Columbia during the

10   Relevant Period.

11           28.    Murata Power Solutions, Inc. (“Murata Power”) is a wholly owned subsidiary of Murata

12   Manufacturing that was created in 2007 when Murata Manufacturing acquired a division of C&D
13   Technologies, a United States company with its headquarters in Pennsylvania. Murata Power has its
14
     headquarters at 129 Flanders Road, Westborough MA, 01581. Murata Power sells Inductors to customers
15
     located in the United States. Murata Power had $5 million of sales of Inductors in the United States in
16
     2007.
17
             29.    Murata Manufacturing also operates Murata Americas RF Product Department (“Murata
18
     RF”) in the United States, with oﬃces in Carrollton, Texas and Duluth, Georgia.
19
20           30.    Defendants Murata Manufacturing, MENA, and Murata Power will be referred to

21   collectively herein as “Murata” or the “Murata Defendants.”

22           C.     Ke Panasonic Defendants
23           31.    Defendant Panasonic Corporation (“Panasonic Corporation”) is a Japanese corporation
24   with its principal place of business located at 1006, Oaza Kadoma, Kadoma-shi, Osaka 571-8501, Japan.
25
     Panasonic Corporation—directly and/or through its predecessors and subsidiaries, which it wholly owns
26
     and/or controls—manufactured, marketed, and/or sold Inductors and products containing Inductors in the
27
     United States, its territories and the District of Columbia during the Relevant Period. Panasonic Electronic
28
     Devices Co. Ltd. (“PED”) was a former Japanese subsidiary of Panasonic Corporation that was a leading
30
       Case No.                                           8
31                             COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 12 of 70


 1   manufacturer of Inductors. It was founded in 1982 and was headquartered in Knoxville, Tennessee. PED
 2   had substantial sales of Inductors in the United States, its territories and the District of Columbia during
 3   the Relevant Period. For example, industry data shows that in 2007, PED sold $10 million worth of one
 4
     type of Inductors (ceramic chip inductors) in North America. In August of 2011, Panasonic Corporation
 5
     announced that it was dissolving and absorbing PED in April of 2012. Panasonic Corporation is
 6
     responsible for the acts of its wholly owned and controlled subsidiary PED, and Flex will seek to hold
 7
     Panasonic Corporation liable for any violations of Section 1 and 3 of the Sherman Act (15 U.S.C. §§1, 3)
 8
 9   by PED that occurred during the Relevant Period.

10           32.    Panasonic Corporation of North America (“PCNA”) was founded in 1959 and operated in

11   the United States under the name “Matsushita Electric Corporation of America” until 2005. PCNA is a

12   Delaware corporation with its principal place of business located at Two Riverfront Plaza, Newark, New
13   Jersey 07102. PCNA was, throughout the Relevant Period, a wholly owned subsidiary of Panasonic
14
     Corporation. On December 22, 2016, PCNA became a subsidiary of Panasonic Holding (Netherlands)
15
     B.V. Investment (“Panasonic Holding”), which is wholly owned by Panasonic Corporation. According to
16
     Panasonic Corporation’s Annual Report for the ﬁscal year ending March 31, 2017, Panasonic Holding is
17
     one of Panasonic Corporation’s major consolidated subsidiaries and owns 100 percent of the voting rights
18
     in PCNA. Panasonic Consumer Electronics Company (“PCEC”) is a division of PCNA, and Panasonic
19
20   Broadcast and Television Systems Company is a unit of PCNA. During the Relevant Period, PCNA—

21   either directly or through its business units, subsidiaries, agents, or aﬃliates, which it wholly owned and/or

22   controlled—sold and distributed Inductors to purchasers in the United States, its territories and the District
23   of Columbia. eese included Inductors manufactured by business units, subsidiaries, agents, or aﬃliates
24
     of its corporate parent, Panasonic Corporation. Also, during the Relevant Period, PCNA—either directly
25
     or through its business units, subsidiaries, agents, or aﬃliates—sold and distributed to purchasers in the
26
     United States, its territories and the District of Columbia products containing Inductors manufactured by
27
     Panasonic Corporation or its business units, subsidiaries, agents, or aﬃliates. eese included such items
28
30
       Case No.                                            9
31                             COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
               Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 13 of 70


 1   as televisions, stereo equipment, Blu-Ray/DVD players, and cameras/camcorders. ee Inductors contained
 2   in these products are identiﬁable by part number in the records of Panasonic entities and can be traced
 3   either to an entity owned or controlled by Panasonic Corporation or an entity owned or controlled by one
 4
     of the other Defendants.
 5
               33.   Defendant Panasonic Industrial Devices Corporation of America (“Panasonic Industrial”),
 6
     a wholly owned subsidiary of Panasonic Corporation, is a Delaware corporation with its principal place
 7
     of business located at Two Riverfront Plaza, 7th Floor, Newark, New Jersey 07102. On or about January
 8
 9   12, 2012, PED changed its name to Panasonic Industrial. Panasonic Industrial sold Inductors and products

10   containing Inductors manufactured by Panasonic Corporation or its business units, subsidiaries, agents, or

11   aﬃliates, which it wholly owned and/or controlled, to purchasers in the United States, its territories and

12   the District of Columbia during the Relevant Period.
13             34.   Defendants Panasonic Corporation, PED, Panasonic Industrial, and PCNA are hereinafter
14
     referred to as “Panasonic” or the “Panasonic Defendants.”
15
               D.    Ke Sagami Defendants
16
               35.   Defendant Sagami Elec Co., Ltd. (“Sagami Japan”) is a Japanese company that has its
17
     principal place of business at 10-30, Ichibashimo-Cho, Tsurumi-ku, Yokohama Kanagawa 230-0024,
18
     Japan. Sagami Japan—directly and/or through its predecessors and subsidiaries, which it wholly owned
19
     and/or controlled—manufactured, marketed, and/or sold Inductors in the United States, its territories and
20
21   the District of Columbia during the Relevant Period.

22             36.   Defendant Sagami America Ltd. (“Sagami America”) is a wholly owned subsidiary of

23   Sagami Japan. Sagami America has its principal place of business at 1854 South Elmhurst Road, Mt.
24   Prospect, Illinois 60056. On its website, Sagami Japan lists Sagami America as part of its “Global
25
     Network.”8 Sagami Japan manufactured, marketed, and/or sold Inductors in the United States, its
26
     territories and the District of Columbia during the Relevant Period.
27

28
     8
         http://www.sagami-elec.co.jp/en/company/network.php (last visited January 4, 2019).
30
         Case No.                                        10
31                              COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
               Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 14 of 70


 1             37.   Defendants Sagami Japan and Sagami America are hereinafter referred to as “Sagami” or
 2   the “Sagami Defendants.”
 3             E.    Ke Sumida Defendants
 4             38.   Defendant Sumida Corporation (“Sumida Corporation”) is a Japanese corporation with its
 5
     principal place of business at Harumi Island Triton Square Oﬃce Tower X 14/F, 1-8-10 Harumi, Chuo-
 6
     Ku, Tokyo 104-8547, Japan. Sumida Corporation—directly and/or through its predecessors and
 7
     subsidiaries, which it wholly owned and/or controlled—manufactured, marketed, and/or sold Inductors in
 8
     the United States, its territories and the District of Columbia during the Relevant Period.
 9
10             39.   Defendant Sumida Electric Co. Ltd. (“Sumida Electric”) is a Japanese corporation with its

11   principal place of business located at 3-6, 3-Chome, Ningyo-cho, Nihonbashi, Chuo-ku, Tokyo 103-8589,

12   Japan. Sumida Electric—directly and/or through its predecessors and subsidiaries, which it wholly owned

13   and/or controlled—manufactured, marketed, and/or sold Inductors in the United States, its territories and
14   the District of Columbia during the Relevant Period. For example, in 2007, Sumida Electric sold $27
15
     million of one type of Inductors (ceramic chip Inductors) in North America, according to industry data.
16
     Sumida Electric is wholly owned by Sumida Corporation, as reﬂected in the following graphic taken from
17
     its website:9
18
19
20
21
22
23
24
25
26
27
     9
28     https://www.sumida.com/about/index.php?categoryId=5&parentId=9&aboutId=9 (last visited January
     4, 2019).
30
         Case No.                                        11
31                             COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 15 of 70


 1
 2
 3
 4
 5
 6

 7
 8
 9
10
11
12
13
14
15
16
             40.    Defendant Sumida America Components Inc. (“Sumida America”) is a Delaware
17
     corporation with its headquarters at 1251 N Plum Grove Road, Suite 150, Schaumburg, Illinois 60173. It
18
     is a wholly owned subsidiary of Sumida Corporation. Sumida America maintains oﬃces in this District,
19
     at 1885 Lundy Avenue, Suite 250, San Jose, California 95131. During the Relevant Period, Sumida
20
     America—either directly or through its business units, subsidiaries, agents, or aﬃliates, which it wholly
21
22   owned and/or controlled—sold and distributed Inductors manufactured by its business units, subsidiaries,

23   agents, or aﬃliates or by Sumida Corporation to purchasers in the United States, its territories and the

24   District of Columbia. As seen in the foregoing graphic, Sumida America is wholly owned by Sumida
25   Corporation.
26
27

28
30
       Case No.                                         12
31                            COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 16 of 70


 1              41.    Defendant Sumida Corporation exerts complete control over the activities of both Sumida
 2   Electric and Sumida America, as reﬂected in the following “Management Organization Chart of Sumida
 3
     Group” from its website:10
 4
 5
 6

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
                42.    ee webpage containing this graphic explains:
20
                ee “Management Organization Chart” is to show the company hierarchy on formal
21              reporting channel, chain of command and authority within Sumida Group in day-to-day
22              operation and also in the decision and policy making process. SUMIDA CORPORATION
                ("Sumida") is a pure holding company and has been [sic] adopted the Company with
23              Committee System. All three statutory committees (Nomination Committee, Audit
                Committee and Compensation Committee) are composed of external directors. Executive
24              Oﬃcers are responsible for the business execution, and the Board of Directors is specialized
                in the business supervision in Sumida; thus business execution and supervision function is
25              expressly separated in Sumida. Risk Management Committee is specialized in risk
                management in Sumida.11
26
27
     10
          Id.
28
     11
          Id.
30
          Case No.                                          13
31                                COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 17 of 70


 1           43.    Defendants Sumida Corporation, Sumida Electric and Sumida America are hereinafter
 2   referred to as “Sumida” or the “Sumida Defendants.”
 3           F.     Ke Taiyo Yuden Defendants
 4           44.    Defendant Taiyo Yuden Co., Ltd. (“Taiyo Yuden Co.”) is a Japanese corporation with its
 5
     principal place of business located at 6-16-20, Ueno, Taito-ku, Tokyo 110-0005, Japan. Taiyo Yuden Co.—
 6
     directly and/or through its predecessors and subsidiaries, which it wholly owned and/or controlled—
 7
     manufactured, marketed, and/or sold Inductors in the United States, its territories and the District of
 8
     Columbia during the Relevant Period. In its 2017 Annual Report, Taiyo Yuden Co. estimated that it sold
 9
10   41.273 billion yen worth of Inductors.

11           45.    Defendant Taiyo Yuden (U.S.A.) Inc. (“Taiyo Yuden USA”), an Illinois corporation, is a

12   wholly owned subsidiary of Taiyo Yuden Co., with its principal place of business located at 10 North

13   Martingale Road, Suite 575, Schaumburg, Illinois 60173. During the Relevant Period, Taiyo Yuden
14   USA— either directly or through its business units, subsidiaries, agents, or aﬃliates, which it wholly
15
     owned and/or controlled—sold and distributed to purchasers in the United States, its territories and the
16
     District of Columbia Inductors manufactured by business units, subsidiaries, agents, or aﬃliates of its
17
     corporate parent, Taiyo Yuden Co.
18
             46.    Based on information and belief, Defendant Taiyo Yuden Co. exerts control over Taiyo
19
     Yuden USA. Corporate policies are set by the parent company and govern the activities of the United
20
21   States subsidiary, as depicted in the following chart taken from Taiyo Yuden Co.’s website:

22
23
24
25
26
27

28
30
       Case No.                                         14
31                            COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 18 of 70


 1
 2
 3
 4
 5
 6

 7
 8
 9
10
11
12
13
             47.    Defendants Taiyo Yuden Co. and Taiyo Yuden USA are collectively referred to herein as
14
     “Taiyo Yuden” or the “Taiyo Yuden Defendants.”
15
             G.     Ke TDK Defendants
16
             48.    Defendant TDK Corporation is a Japanese corporation with its principal place of business
17
18   at 13-1 Nihonbashi 1-chrome, Chuo-ku, Tokyo 103-8272, Japan. TDK Corporation—directly and/or

19   through its predecessors and subsidiaries, which it wholly owned and/or controlled—manufactured,

20   marketed, and/or sold Inductors in the United States, its territories and the District of Columbia during the
21   Relevant Period.
22
             49.    Defendant TDK-EPC Corporation (“TDK-EPC”) is a Japanese corporation with its
23
     principal place of business located at Shibaura Renasite Tower, 3-9-1 Shibaura, Minato-ku, Tokyo 108-
24
     0023, Japan. TDK-EPC was founded on October 1, 2009 from the combination of the passive components
25
     businesses of TDK Corporation and non-party EPCOS AG, a German corporation. TDK-EPC—directly
26
     and/or through its predecessors and subsidiaries, which it wholly owned and/or controlled—manufactured,
27

28   marketed, and/or sold Inductors in the United States, its territories and the District of Columbia during the

30
       Case No.                                           15
31                             COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 19 of 70


 1   Relevant Period. More speciﬁcally, TDK-EPC itself develops and manufactures Inductors, which are sold
 2   by the TDK Defendants under the TDK and EPCOS brands.12 TDK-EPC is a wholly owned subsidiary of
 3
     the TDK Corporation.
 4
                50.   Defendant TDK U.S.A. Corporation (“TDK USA”), a New York corporation, is a wholly
 5
     owned subsidiary of TDK Corporation with its principal place of business located at 525 RXR Plaza,
 6
     Uniondale, New York 11556. TDK USA describes itself as a “group company of TDK Corporation.”
 7
 8   During the Relevant Period, TDK USA—either directly or through its business units, subsidiaries, agents,

 9   or aﬃliates—sold and distributed Inductors manufactured by business units, subsidiaries, agents, or

10   aﬃliates of its corporate parents, TDK Corporation and TDK-EPC to purchasers in the United States, its
11   territories and the District of Columbia.
12
                51.   Defendant TDK Corporation of America (“TDK America”) is a wholly owned subsidiary
13
     of TDK Corporation with its principal place of business at 475 Half Day Road, Suite 300, Lincolnshire,
14
     Illinois 60069. Like TDK USA, TDK America describes itself as a “group company of TDK Corporation.”
15
     TDK America sold and distributed Inductors manufactured by business units, subsidiaries, agents, or
16
     aﬃliates of its corporate parent, TDK Corporation, to purchasers in the United States, its territories and
17
18   the District of Columbia.

19              52.   ee TDK Defendants were the largest manufacturers of Inductors during the Relevant

20   Period. For example, in 2007 TDK sold $57 million of one type of Inductors, ceramic chip inductors in
21   North America, more than any other manufacturer according to one industry expert. Following the 2009
22   combination, TDK began to sell TDK and EPCOS-branded Inductors, and does so to this day.
23
                53.   TDK Corporation owns and controls both TDK USA and TDK America, as reﬂected in the
24
     following graphic of the “TDK Organization” taken from TDK Corporation’s website:13
25
26
27   12   https://www.global.tdk.com/corp/en/news_center/press/aah34500.htm (last visited January 4, 2019).
     13
28     https://www.global.tdk.com/corp/en/about_tdk/tdk_organization/index.htm (last visited January 4,
     2019).
30
          Case No.                                       16
31                               COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
            Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 20 of 70


 1
 2
 3
 4
 5
 6

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
            54.   TDK Corporation, TDK America, TDK-EPC, and TDK USA are collectively referred to as
25
     “TDK” or the “TDK Defendants.”
26
27

28
30
      Case No.                                     17
31                         COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 21 of 70


 1              H.    Ke Tokin Defendants
 2              55.   Defendant Tokin Corporation is a Japanese company with its principal place of business at
 3   8-1, Nishi-Kanda 3-chome, Chiyoda-Ku, Tokyo 101-8362, Japan. Tokin Corporation was established in
 4   1938 as Tohuku Metal Industries Company, which changed its name to “Tokin Corporation” in 1988. In
 5
     2002, that entity integrated with the electronic components business of NEC Corporation (“NEC”) to
 6
     become NEC Tokin Corporation (“NEC Tokin”). In February of 2013, Kemet Corporation (“Kemet”)
 7
     acquired an interest in NEC Tokin. By February of 2017, Kemet owned 34% of the shares of NEC Tokin
 8
     and 51% of the voting rights, while NEC held 66% of the shares and 49% of the voting rights. On February
 9
10   24, 2017, it was announced that NEC had sold its remaining interest in NEC Tokin to Kemet. Tokin

11   Corporation resumed using the name “Tokin Corporation” on April 10, 2017.

12              56.   Defendant Tokin Corporation is now a separately incorporated subsidiary of Kemet. It is

13   clear that Tokin now operates as the successor in interest to NEC Tokin. It continues to manufacture and
14   sell Inductors, just as NEC Tokin did. Tokin Corporation also takes full responsibility for past antitrust
15
     violations by NEC Tokin. On its current website, Tokin Corporation has posted a letter of apology dated
16
     March 29, 2016 by Shigenori Oyama (then Representative Director and President of NEC Tokin and now
17
     President of Tokin Corporation) for a cease and desist order issued by the Japan Fair Trade Commission
18
     (“JFTC”) against it and others for the price-ﬁxing of certain capacitors.14 In that letter, Mr. Oyama
19
20   promised that the “entire company will work together to reinforce our compliance regime so that the same

21   event will never happen again in the future. I sincerely apologize for causing such big trouble and concern
22   to our customers, suppliers, and all concerned due to the orders at this time.”
23              57.   NEC Tokin also pled guilty to price-ﬁxing of capacitors in United States federal court in
24
     January of 2016 and paid a $13.8 million ﬁne.15
25
26
     14
        https://www.tokin.com/english/ﬁles/Capacitor20160331e.pdf (last visited January 4, 2019).
27      ee JFTC’s order can be found here: https://www.jftc.go.jp/en/pressreleases/yearly-
28   2016/March/160329_ﬁles/160329_1.pdf (last visited January 4, 2019).
     15
        See ECF No. 9-1 in United States v. NEC Tokin Corp., No. 4:15-cr-00426-JD (N.D. Cal.).
30
          Case No.                                       18
31                              COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 22 of 70


 1              58.   During the Relevant Period, Tokin Corporation (then operating as NEC Tokin) sold and
 2   distributed Inductors manufactured by it either directly or through its business units, subsidiaries, agents
 3   or aﬃliates, which it wholly owned and/or controlled, to purchasers in the United States, its territories and
 4
     the District of Columbia.
 5
                59.   Defendant Tokin America Inc. (“Tokin America”) is a company headquartered in San Jose,
 6
     California and is a wholly owned subsidiary of Tokin Corporation. Tokin America is the successor to NEC
 7
     Tokin America Inc. and occupies an oﬃce at the same address in San Jose utilized by that predecessor
 8
 9   entity. In the United States, its territories and the District of Columbia, Tokin America sells Inductors made

10   by Tokin Corporation. Tokin America is referred to as part of Tokin Corporation’s “Overseas Network”

11   and one of its “Overseas Oﬃces and Subsidiaries.”16
12
                60.   Defendants Tokin Corporation and Tokin America are collectively referred to as “Tokin.”
13
                I.    Agents and Co-Conspirators
14
                61.   Each Defendant acted as the principal of or agent for the other Defendants with respect to
15
     the acts, violations, and common course of conduct alleged herein.
16
                62.   When Flex refers to a corporate family or companies by a single name in their allegations
17
     of participation in the conspiracy, it is to be understood that Flex is alleging that one or more employee or
18
19   agent of entities within the corporate family engaged in conspiratorial acts or meetings on behalf of all of

20   the Defendant companies within that family. In fact, the individual participants in the conspiratorial

21   meetings and discussions did not always know the corporate aﬃliation of their counterparts, nor did they
22   distinguish among the entities within a corporate family. ee individual participants entered into
23   agreements on behalf of, and reported these meetings and discussions to, their respective corporate
24
     families. As a result, the entire corporate family was represented in meetings and discussions by their
25
     agents and were parties to the agreements reached by them. Furthermore, to the extent that subsidiaries
26
     within corporate families distributed products containing Inductors, these subsidiaries played a signiﬁcant
27

28
     16
          https://www.tokin.com/english/contact/otoi.html#a (last visited January 4, 2019).
30
          Case No.                                        19
31                               COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
              Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 23 of 70


 1   role in the alleged conspiracy because Defendants wished to ensure that the prices paid for such products
 2   would not undercut the pricing agreements reached at these various meetings. eus, all Defendant entities
 3   within the corporate families were active, knowing participants in the alleged conspiracy.
 4
                                         III.    JURISDICTION AND VENUE
 5
             63.         Flex brings this action under Sections 4 of the Clayton Act, 15 U.S.C. §§ 15 and 26, to
 6
     recover treble damages and costs of suit, including reasonable attorneys’ fees, against Defendants for the
 7
     injuries that Flex has suﬀered from the Defendants’ violations of Section 1 of the Sherman Act, 15 U.S.C.
 8
     § 1.
 9
10           64.         eis Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

11   1337(a) and Sections 4 and 16 of the Clayton Act (15 U.S.C. §§ 15(a) and 26).

12           65.         Venue is proper in this District pursuant to 15 U.S.C. §§ 15(a) and 22 and 28 U.S.C. §
13   1391(b), (c) and (d) because, during the Relevant Period, Defendants resided, transacted business, were
14   found, or had agents in this District, and a substantial portion of the aﬀected interstate trade and commerce
15
     discussed below has been carried out in this District.
16
             66.         eis Court has personal jurisdiction over each Defendant, because each Defendant:
17
     transacted business throughout the United States, including in this District; sold Inductors throughout the
18
     United States, including in this District; had substantial contacts with the United States, including in this
19
20   District; or committed overt acts in furtherance of their illegal scheme and price-ﬁxing conspiracy in the

21   United States. In addition, the conspiracy was directed at, and had the intended eﬀect of, causing injury to

22   persons – including Flex – residing in, located in, or doing business throughout the United States, including

23   in this District.
24           67.         ee Defendants purposefully and knowingly directed the conspiracy alleged herein toward
25
     U.S. markets. Each Defendant sold Inductors abroad for inclusion in products shipped to the U.S. and
26
     coordinated prices abroad for products shipped to the U.S. Each Defendant also maintained U.S.
27
     subsidiaries throughout the Relevant Period through which it marketed and sold Inductors to U.S.
28
     purchasers.
30
       Case No.                                             20
31                                 COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 24 of 70


 1           68.    Based on information and belief, the Defendants colluded with each other to coordinate
 2   their behavior in U.S. markets and directed their conspiracy at U.S. markets.
 3                                      IV.   TRADE AND COMMERCE
 4
             69.    During the Relevant Period, the Defendants collectively controlled the vast majority of the
 5
     market for Inductors, both globally and in the United States, as further described below.
 6
             70.    ee Defendants sold Inductors (or products containing Inductors) directly to customers
 7
     located in the United States, including Flex. Substantial quantities of Inductors are shipped from outside
 8
     the United States into the United States in a continuous and uninterrupted ﬂow of interstate and foreign
 9
10   trade and commerce.

11           71.    In addition, substantial quantities of equipment and supplies necessary to the production

12   and distribution of Inductors, as well as payments for Inductors and related products sold by the
13   Defendants, traveled in interstate and foreign trade and commerce. ee business activities of Defendants
14   in connection with the production and sale of Inductors that were the subject of the charged conspiracy
15
     were within the ﬂow of, and substantially aﬀected, interstate and foreign trade and commerce.
16
             72.    ee Defendants’ conduct both within and outside the United States caused direct,
17
     substantial, and reasonably foreseeable anticompetitive eﬀects upon interstate and import commerce
18
     within the United States.
19
20           73.    Defendants manufactured certain Inductors outside the United States that were sold to Flex

21   for inclusion into ﬁnished products sent to the United States. Defendants also manufactured certain

22   Inductors outside the U.S. that were sold within the United States. eese sales constitute domestic or

23   import commerce.
24           74.    erough the unlawful activities alleged herein, Defendants substantially and foreseeably
25
     aﬀected commerce throughout the United States, causing injury to Flex. Defendants—directly and through
26
     their respective parents, subsidiaries, business units, agents, aﬃliates, successors, and predecessors—
27
     knowingly and intentionally engaged in a conspiracy to ﬁx, raise, maintain and/or stabilize prices in the
28
     United States and elsewhere for Inductors that were included in ﬁnished products imported to the U.S.
30
       Case No.                                          21
31                               COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 25 of 70


 1   eat conspiracy unreasonably restrained trade and artiﬁcially inﬂated the prices for Inductors and for
 2   manufactured products incorporating Inductors imported into the United States.
 3           75.    Defendants engaged in conduct both inside and outside of the United States that caused
 4
     direct, substantial, and reasonably foreseeable anticompetitive eﬀects upon interstate commerce within
 5
     the United States.
 6
             76.    Speciﬁcally, Defendants marketed, sold, or distributed Inductors to be shipped or billed to
 7
     customers, including Flex, in the U.S. Such sales constitute domestic or import commerce.
 8
 9           77.    ee Defendants knew or should have known, from sales and billing records, direct

10   communications with Flex, customer negotiations, and market research that a signiﬁcant portion of the

11   Inductors sold or distributed to Flex would be incorporated into products manufactured by Flex for Flex’s

12   U.S. purchasers and/or shipped to the U.S. A signiﬁcant number of Inductors Flex purchased from
13   Defendants abroad were incorporated into products intended for the United States. For example, Flex
14
     purchased Inductors from Defendants, including Murata, Taiyo Yuden, and TDK, for incorporation into
15
     Dell products some of which were shipped to and sold in the United States.
16
             78.    Defendants knew or should have known that the practical upshot of the alleged conspiracy
17
     would be to increase the price of Inductors that Flex purchased for its U.S.-based customers like Dell. ee
18
     Defendants’ anticompetitive conduct also caused purchasers in the United States to pay supra-competitive
19
20   prices for manufactured products that incorporated Inductors that Flex had purchased from the Defendants.

21           79.    Upon information and belief, Defendants and their co-conspirators speciﬁcally targeted

22   Flex U.S. imports and the price of Inductors purchased by Flex for manufacture into products sold in the
23   U.S.
24
             80.    ee conspiracy alleged herein had a substantial, direct, and reasonably foreseeable eﬀect
25
     on U.S. commerce because it inﬂated the price of Inductors incorporated into manufactured goods sold
26
     into the U.S. and inﬂated prices at which Flex’s U.S. management authorized Flex, including Flextronics
27
     Aﬃliates abroad, to purchase Inductors.
28
30
       Case No.                                         22
31                            COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 26 of 70


 1           81.    Inductors sold overseas directly to Flex and imported into the United States similarly have
 2   a substantial, direct, and reasonably foreseeable eﬀect on U.S. import commerce.
 3           82.    To the extent any sales of Defendants’ Inductors to Flex do not constitute domestic or
 4
     import commerce, the Defendants’ unlawful activities with respect to those sales had a direct, substantial,
 5
     and reasonably foreseeable eﬀect on U.S. commerce that gives rise to the claims asserted herein. ee
 6
     Defendants’ anticompetitive conduct described herein directly, foreseeably, and substantially inﬂated
 7
     prices at which Flex’s management in the United States authorized Flex aﬃliates outside the United States
 8
 9   to purchase Inductors. Defendants’ and co-conspirators’ sconduct gave rise to a claim by Flex aﬃliates

10   outside the U.S. when those aﬃliates purchased Inductors at prices artiﬁcially inﬂated by the alleged

11   conspiracy.

12           83.    ee anticompetitive conduct described herein, and its substantial and foreseeable eﬀect on
13   U.S. commerce, proximately caused antitrust injury to Flex, including to its foreign aﬃliates. ee resulting
14
     injuries to Flex amounted to tens of millions of dollars or more. As the natural and predictable
15
     consequences of Defendants’ anticompetitive conduct, Defendants reasonably anticipated these injuries to
16
     Flex.
17
             A.     Ke Defendants’ Conduct Involved Import Trade or Import Commerce and Had a
18                  Direct, Substantial and Reasonably Foreseeable Eﬀect on U.S. Domestic and Import
                    Trade or Commerce that Gave Rise to Flex’s Antitrust Claims
19
             84.    ee Defendants’ illegal conduct involved United States import trade or import commerce.
20
     ee Defendants knowingly and intentionally sent price-ﬁxed Inductors into a stream of commerce that
21
22   they knew led directly into the United States, one of their most important markets and a major source of

23   their revenues. In this respect, they directed their anticompetitive conduct at imports into the United States

24   with the intent of causing price-ﬁxed Inductors to enter the United States market and inﬂating the prices
25   of Inductors destined for the United States. Such conduct was meant to produce and did in fact produce a
26
     substantial eﬀect in the United States in the form of higher prices.
27
             85.    According to one leading analyst, the Inductors market in the United States “was an
28
     estimated $280 MM in FY 2018 or 10% of global consumption value.” eis is an increase from $225
30
       Case No.                                           23
31                             COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 27 of 70


 1   million for FY 2016. Demand from private industry (such as smartphone and automobile makers) is
 2   fueling this growth.
 3              86.   ee Defendants recognize the importance of sales of Inductors in the United States in their
 4
     annual reports and other ﬁnancial reports. eat is why they created and invested in entities like MENA,
 5
     Murata Power, Murata RF, Taiyo Yuden USA, Sagami America, Tokin America, Sumida America, PCNA,
 6
     TDK America, and TDK USA. ee websites of those entities boast about their respective sales networks
 7
     in the United States.
 8
 9              87.   To give one example, MENA’s website states that “[w]e serve as the regional and functional

10   headquarters supporting our customers’ engineering and procurement activities throughout the Americas.

11   Along with experienced teams of Technical Sales Managers located in several major hubs, including

12   Silicon Valley, San Jose, San Diego, Austin, Dallas, Chicago, Detroit, Kokomo and Boston, we utilize a
13   network of Sales Representatives and Authorized Distributors to service our customers’ requirements for
14
     sales and technical support, design expertise, logistics and supply chain initiatives.”17
15
                88.   Taiyo Yuden’s website similarly lists a headquarter for Taiyo Yuden USA in Chicago and
16
17   “sales oﬃces” in Chicago, San Diego, San Jose, Dallas, and Boston.18 Taiyo Yuden USA assisted its

18   corporate parent in marketing and selling Inductors, issuing press releases and disseminating product

19   guides.
20              89.   As a third example, TDK America’s website states that “TDK Corporation of America
21
     (TCA), a group company of TDK Corporation, was established in 1974 in California as the sales and
22
     marketing force for electronic components in North America and Latin America. TCA has grown into a
23
     sales force of ﬁfteen oﬃces in the U.S. and a headquarter oﬃce located in Lincolnshire, Illinois. ee
24
25
26
27   17https://www.murata.com/en-us/about/company/muratalocations/americas/mea (last visited January 4,
     2019).
28
     18
          https://www.yuden.co.jp/ut/company/overseas/ (last visited January 4, 2019).
30
          Case No.                                        24
31                              COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 28 of 70


 1   combined eﬀorts of sales, marketing and technical personnel have built the TDK name as a respected
 2   leader in the industry.”19
 3
                90.   Murata, Sumida, Sagami, Tokin, and Panasonic likewise tout their worldwide sales
 4
     networks, which include the United States.
 5
                91.   ee Defendants and others shipped millions of Inductors (and/or products containing
 6
     Inductors) into the United States during the Relevant Period. In addition, Inductors that were shipped to
 7
 8   countries such as Mexico, Taiwan, China, and Canada were billed to United States companies. As a result,

 9   a substantial portion of the Defendants’ revenues were derived from the United States market. Defendants

10   spent millions of dollars on advertising their products in the United States.
11              92.   Because of the importance of the United States market to the Defendants and their co-
12
     conspirators, Inductors intended for importation into and ultimate consumption in the United States were
13
     a focus of the Defendants’ illegal conduct. ee Defendants knowingly and intentionally sent price-ﬁxed
14
     Inductors (and/or products containing price-ﬁxed Inductors) into a stream of commerce that led directly
15
     into the United States. eis conduct by the Defendants was meant to produce and did in fact produce a
16
     substantial eﬀect in the United States in the form of artiﬁcially-inﬂated prices for Inductors.
17
18              93.   eus, when high-level executives within the Defendants’ companies agreed on prices for

19   Inductors, they knew that their price-ﬁxed Inductors would be sold in the United States.

20              94.   For the reasons set forth above, the Defendants’ illegal conduct involved import trade or
21   import commerce into the United States.
22              95.   ee Defendants’ illegal conduct had a direct, substantial, and reasonably foreseeable eﬀect
23
     on United States domestic and import trade or commerce in the form of higher prices for Inductors that
24
     Flex and other U.S. purchasers paid. eese prices, tainted by collusion, directly and immediately impacted
25
     Flex in the United States. In this respect, the United States eﬀects of the Defendants’ illegal conduct gave
26
     rise to Flex’s antitrust claims and were the proximate cause of the injury that Flex suﬀered.
27

28
     19
          http://www.component.tdk.com/about-us.php (last visited January 4, 2019).
30
          Case No.                                        25
31                                COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 29 of 70


 1           96.    A number of facts demonstrate that the Defendants’ price-ﬁxing conspiracy had a direct,
 2   substantial and reasonably foreseeable eﬀect on domestic commerce.
 3           B.     Ke Defendants Targeted the United States
 4           97.    Because of the relatively small size of Inductors, transportation costs are relatively minor
 5
     and there is substantial international trade in these electronic components.
 6
             98.    During the Relevant Period, the Defendants manufactured and sold substantial quantities
 7
     of Inductors shipped from outside the United States, its territories, and the District of Columbia in a
 8
     continuous and uninterrupted ﬂow of interstate and foreign trade and commerce. In addition, substantial
 9
10   quantities of equipment and supplies necessary to the production and distribution of Inductors, as well as

11   payments for Inductors and related products sold by the Defendants, traveled in interstate and foreign

12   trade and commerce. ee business activities of the Defendants in connection with the production and sale

13   of Inductors were within the ﬂow of, and aﬀected substantially, interstate and foreign trade and commerce.
14           99.    During the Relevant Period, the Defendants also manufactured and sold manufactured
15
     products in the United States, its territories, and the District of Columbia that incorporated Inductors made
16
     by the Defendants. ee Defendants also sold substantial quantities of these products overseas to direct
17
     purchasers for importation to the United States, its territories, and the District of Columbia. ee business
18
     activities of the Defendants in connection with the production and sale of products containing their
19
     Inductors were within the ﬂow of, and aﬀected substantially, interstate and foreign trade and commerce.
20
21   ee paragraphs below detail some speciﬁc examples of this.

22           100.   Murata’s connections to the United States, its territories, and the District of Columbia are

23   deep and sustained. “In 1971, General Motors (GM) introduced Murata’s ceramic ﬁlters to its car radios.
24   eis was the result of eﬀorts by Akira Murata, the founder of Murata Manufacturing who traveled to the
25
     United States and aggressively pioneered the market. Getting fully involved with the automobile industry
26
     was Murata’s big dream then. Over 40 years ago, we built a plant in the United States and started
27

28
30
       Case No.                                           26
31                             COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 30 of 70


 1   production locally. Ceramic resonators were introduced to the automobile industry about 25 years ago,
 2   and their market continues to enjoy steady sales to this day.”20
 3
                101.   On September 3, 2007, Murata announced that it had completed the acquisition of the
 4
     Power Electronics Division of C&D Technologies (“C&D”), a United States company located in
 5
     Pennsylvania, for $85 million in cash. After the acquisition, Murata operated C&D’s business as “Murata
 6
     Power Solutions” in the United States and sold Inductors in the United States, its territories, and the
 7
 8   District of Columbia that were once oﬀered by C&D.

 9              102.   In 2010, 2011, and 2012, Murata received a Preferred Quality Supplier (“PQS”) award

10   from Intel Corporation (“Intel”) based in part on its sales of Inductors.21 In 2013, Murata received a
11
     Supplier Continuous Quality Improvement (“SCQI”) award from Intel, which is “Intel’s highest honor for
12
     its suppliers,” based in part on its sales of Inductors.22 In a press release, Tsuneo Murata, President of
13
     Murata Manufacturing, said “[w]e would like to express our sincere appreciation to Intel for its
14
15   tremendous support and assistance to achieve this award. We are committed to make every eﬀort to meet

16   and exceed Intel’s expectation in 2014.”23
17              103.   Murata has sales representatives across the United States, including in Silicon Valley, San
18
     Jose, San Diego, Austin, Dallas, Chicago, Detroit, Kokomo (Indiana), and Boston.
19
                104.   Panasonic is a household brand and has been conducting business continually in the United
20
     States since at least the 1960s. See, e.g., Zenith Radio Corp. v. Matsushita Elec. Indus. Co., Ltd., 402 F.
21
22
23   20https://www.murata.com/en-us/about/newsroom/techmag/metamorphosis17/frontline (last visited
     January 4, 2019).
24
     21
        https://www.murata.com/en-us/about/newsroom/news/company/general/2011/0426;
25   https://www.murata.com/en-us/about/newsroom/news/company/general/2012/0412; and
     https://www.murata.com/en-us/about/newsroom/news/company/general/2013/0410b (last visited
26   January 4, 2019).
27   22https://www.murata.com/en-us/about/newsroom/news/company/general/2014/0411 (last visited
     January 4, 2019).
28
     23
          Id.
30
          Case No.                                         27
31                               COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 31 of 70


 1   Supp. 262, 310 (E.D. Pa. 1975). Panasonic has an English language active website that allows potential
 2   customers to contact Panasonic’s Japanese sales personnel directly about sales inquiries for Inductors.24
 3
                105.   Sagami has had a substantial presence in the United States, its territories, and the District
 4
     of Columbia for over twenty years. It opened Sagami America in 1995, and sells directly to distributors
 5
     and other customers in the United States. For example, Sagami’s Inductors are oﬀered for sale by United
 6
     States based distributors on their websites.
 7
 8              106.   Sumida also targeted markets in the United States, its territories, and the District of

 9   Columbia. Sumida’s quarterly ﬁnancial reports report conditions and developments by United States

10   companies such as T-Mobile, and regularly includes reports on business conditions in the United States.
11              107.   Sumida’s English language website identiﬁes sales representatives for its products in
12
     Alabama, Arizona, California, Florida, Illinois, Indiana, Massachusetts, Michigan, New Jersey, New York,
13
     Oregon, San Jose, Texas, Washington, and Wisconsin.25
14
                108.   Taiyo Yuden has focused on markets in the United States, its territories, and the District of
15
16   Columbia, on its own and through its relationships with other United States passive electronic components

17   manufacturers, and has customers in the United States, its territories, and the District of Columbia. In

18   2005, Taiyo Yuden announced that it would sell Inductors in connection with Kemet, through a

19   “comprehensive sales alliance agreement” “to engage in mutual sales of each other’s entire product
20
     lines.”26 According to Taiyo Yuden, “Taiyo Yuden and Kemet have built up a cooperative relationship
21
22
23
24
25   24https://industrial.panasonic.com/cuif/ww/contact-
     us?ﬁeld_contact_group=2304&ﬁeld_contact_lineup=1392 (last visited January 4, 2019).
26
     25
        https://www.sumida.com/about/index.php?categoryId=20&parentId=96&aboutId=99#Southern%20Ca
27   lifornia (last visited January 4, 2019).
     26
28     https://www.yuden.co.jp/ut/news/release/pdf_25.pdf (last visited January 4, 2019). eis arrangement
     continued during the period when Kemet had a ﬁnancial and ownership stake in NEC Tokin.
30
          Case No.                                          28
31                               COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 32 of 70


 1   since 1997, when the two companies began regular information exchanges on the product technology side.
 2   Now the relationship is to be strengthened even more through a comprehensive sales alliance.”27
 3
                109.   In April of 2011, Intel gave Taiyo Yuden a PQS award, reﬂecting Taiyo Yuden’s substantial
 4
     eﬀorts to sell their products, including Inductors, to U.S. companies. Taiyo Yuden President Yoshiro
 5
     Kanzaki stated “we shall continue to do our utmost to provide quality advanced products and shall
 6

 7   approach our work with the aim of becoming Intel's best partner.”28

 8              110.   ee United States has also long been central to TDK’s global marketing strategy. TDK has
 9   a billboard on Times Square in New York City:
10
11
12
13
14
15
16
17
18
19
20
21
                111.   eis billboard has been part of TDK’s “global advertising strategy” since 2001.29
22
23
     27
24        Id. (last visited January 4, 2019).
     28
          https://www.yuden.co.jp/ut/news/release/pdf_150.pdf (last visited January 4, 2019).
25
     29https://www.global.tdk.com/corp/en/news_center/press/aah33300.htm (last visited January 4, 2019). In
26   December of 2011, TDK announced that it had lit up a Christmas tree on Times Square to promote its
     brand. See https://www.global.tdk.com/corp/en/news_center/press/aah37600.htm. (last visited January 4,
27   2019). In 2012, TDK promoted its brand in the summer of 2012 by sponsoring a Fourth of July display on
28   Times Square. See https://www.global.tdk.com/corp/en/news_center/press/aah40100.htm (last visited
     January 4, 2019).
30
          Case No.                                        29
31                                COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 33 of 70


 1              112.   In July of 2013, TDK revamped its English language website to allow customers to search
 2   for Inductors and contact sales agents directly for purchases online: “In recent years, the ratio of
 3   information acquisition via the Internet has become extremely high for the departments of customers’
 4
     development, design, purchasing, etc. Also, due to the trend of globalization, there is a need to respond
 5
     quickly whenever you request from any customer. ee inductor site to be announced here inherits the same
 6
     concept as the monolithic ceramic capacitor site which has been popularly released in January 2013. Please
 7
     use the new website for searching TDK’s inductor which is the No. 1 supplier of inductor by all means.”30
 8
 9   TDK’s website currently has an active feature that allows purchase of Inductors through a search feature

10   that links directly to inventory for certain distributors.
11              113.   For much of the Relevant Period, TDK’s American Depositary Receipts Shares (“ADRs”)
12
     were listed on the New York Stock Exchange. In delisting its ADRs in 2009, TDK explained that “[i]n
13
     June 1982, TDK listed its [ADRs] on the NYSE primarily to raise funds, bolster corporate creditworthiness
14
     and the TDK brand, and broaden its investor base, as it globalized its business operations and rapidly
15
     expanded overseas sales. Ever since, the Company has worked to expand its operations in the U.S. and
16
17   elsewhere around the world.”31 Foreign corporations that issue ADRs must register with the Securities

18   and Exchange Commission and are subject to various federal regulations and reporting rules. eese

19   securities allow foreign corporations to proﬁtably enter the United States capital markets.
20
21
22
23   In 2014 and 2015, TDK lit the Christmas Tree in Times Square again and advertised the “tallest digital
24   tree in the world” and stated “TDK intends to continue using this opportunity to further enhance its
     corporate image as a global enterprise.” See
25   https://www.global.tdk.com/corp/en/news_center/press/201412191618.htm (last visited January 4,
     2019); https://www.global.tdk.com/corp/en/news_center/press/201512082089.htm (last visited January
26   4, 2019).
27   30 https://www.tdk.co.jp/corp/ja/news_center/press/20130716587.htm (as translated by Google Translate)
     (last visited January 4, 2019).
28
     31
          https://www.global.tdk.com/corp/en/news_center/press/aah29200.htm (last visited January 3, 2019).
30
          Case No.                                          30
31                               COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 34 of 70


 1           114.   ee Defendants thus engaged in conduct both inside and outside the United States, its
 2   territories, and the District of Columbia that caused direct, substantial, and reasonably foreseeable and/or
 3   intended anticompetitive eﬀects upon interstate commerce within the United States.
 4
             115.   ee Defendants, directly and through their wholly owned and/or controlled subsidiaries
 5
     and agents, engaged in a conspiracy to ﬁx or inﬂate prices of Inductors that restrained trade unreasonably
 6
     and aﬀected adversely the market for Inductors and manufactured products that incorporated Inductors.
 7
     ee Defendants aﬀected commerce, including import commerce, substantially throughout the United
 8
 9   States, thereby proximately causing injury Flex.

10                                     V.      FACTUAL ALLEGATIONS

11           116.   Flex incorporates by reference the factual allegations made in previous sections.

12           A.     Inductors Generally and Types of Inductors
13           117.   As noted above, Inductors are passive electronic components that store and regulate energy
14   in a circuit using principles of electromagnetism.
15           118.   Inductors work by creating magnetic ﬁelds when current passes through the coils or other
16
     inductive material. ee magnetic ﬁelds created by the passage of current are measured in terms of “force”
17
     and “ﬂux.” ee ﬁeld force is the amount of “push” that a ﬁeld exerts over a certain distance, pushing
18
     energy through the wire. ee ﬁeld ﬂux is the total quantity, or eﬀect, of the ﬁeld as energy surrounds the
19
     core. Force and ﬂux work oﬀ one another. ee amount of ﬁeld ﬂux that will develop in space is
20
21   proportional to the amount of ﬁeld force applied, divided by the amount of opposition to ﬂux.

22           119.   ee magnetic ﬁeld also introduces opposition into the circuit, which is a tension that

23   develops within the circuit allowing for storage of energy. Opposition is created by the movement of the

24   magnetic ﬂux as it opposes or resists any changes in the electrical current ﬂowing through it. Energy is
25   stored when the magnetic ﬁeld ﬂux allows for a certain “inertia” to accumulate in the ﬂow of electrons
26
     through the wire (or other inductive material) producing the ﬁeld.
27

28
30
       Case No.                                           31
31                             COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 35 of 70


 1           120.   An Inductor also acts as a governor, or regulator, of energy in a circuit. When current
 2   increases, an Inductor absorbs energy and drops voltage. When current decreases, it acts as a source of
 3   energy, creating voltage as it releases stored energy.
 4
             121.   Inductors are classiﬁed primarily by inductance, the ability of an Inductor to store energy
 5
     in the form of a magnetic ﬁeld. Inductance is measured in the unit of the Henry (μH).
 6
             122.   Inductors are sold by speciﬁcations that relate to inductance, voltage, and size. eese
 7
     measures are standardized. Inductors with the same inductance, core, and size are substantially the same,
 8
 9   and fungible with one another.

10           123.   Inductors, capacitors, and resistors perform distinct roles in an electric circuit. Inductors

11   store current using magnetic ﬁelds, which also give Inductors the ability to act as resistors. However,

12   unlike resistors, Inductors can also store energy. Inductors block alternating current (“AC”) but allow
13   direct current (“DC”) to pass through. Capacitors block DC but allow AC to pass through. Unlike
14
     capacitors, Inductors can create energy when needed by use of magnetic ﬁelds. In short, all three of these
15
     components work together to form closed circuits that power the products that contain them. Inductors
16
     can perform all of the basic functions of capacitors and resistors, but capacitors and resistors cannot
17
     perform all of the functions of an Inductor.
18
             124.   An Inductor’s role in a simple circuit is depicted below:
19
20
21
22
23
24
25
26
27

28
30
       Case No.                                           32
31                             COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 36 of 70


 1              125.   Examples of various forms of Inductors are depicted in the following photograph:
 2
 3
 4
 5
 6

 7
 8
 9              126.   As can be seen, Inductors can be as simple as wrapping a metal wire around some form of

10   a core. Wirewound coil Inductors may also be encased, embedded, or molded in plastic cases or in discrete
11   inductor chips. Wirewound coils can have metallic or ceramic cores (or hybrids of both) and may also
12   have air cores.
13
                127.   Multilayered Inductors may also vary in composition and alignment, but they, too, perform
14
     the same basic function. Multilayered Inductors are usually encased in plastic. Multilayered Inductors may
15
     use ferrite beads, or bead arrays, and may also stack or layer ﬁlm and various types of coils and electrode
16
     materials. ee following graphic from TDK’s website illustrates some types of chip Inductors:32
17
18
19
20
21
22
23
24
25
26
27
     32
28         https://product.tdk.com/info/en/techlibrary/archives/techjournal/vol04_mlg/contents03.html      (last
     visited January 4, 2019).
30
          Case No.                                        33
31                               COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 37 of 70


 1           128.     Inductors are distinguished from one another by the material composing the “core,” or the
 2   conductor for the magnetic reaction. An Inductor’s core material can aﬀect its performance, as diﬀerent
 3   metals and materials have diﬀerent magnetic and inductive properties. A core may be made of ceramic,
 4
     ferrite, copper, or some other metal. Diﬀerent cores can provide equivalent standard levels of inductance,
 5
     even if each type of material provides diﬀerent levels of power and performance. ee key principle of
 6
     physics that impacts Inductors’ speciﬁcations is that inductance is directly proportional to the available
 7
     surface area contained in the ﬁnished Inductor. To achieve added surface area, metallic or ceramic
 8
 9   materials can be stacked or wound in an Inductor.

10           129.     At present, the principal type of Inductors are air core Inductors, iron core Inductors, ferrite

11   core Inductors, toroidal core Inductors, and multilayer Inductors. Air core Inductors are the simplest type

12   to make, with a wire wrapped around a ceramic core. eese are the cheapest form of Inductors to
13   manufacture. Iron core Inductors are wrapped around an iron core and can be smaller in size than air core
14
     Inductors. Ferrite Inductors use ferrite, a metal oxide ceramic based around a mixture of ferric oxide,
15
     which has a high degree of magnetic permeability. Toroidal core Inductors are made using a coil wrapped
16
     around a toroidal (doughnut-shaped) core. ee core is often also made of ferrite. Multilayer Inductors
17
     consist of two conductive coil patterns that are arranged in two layers in the upper part of a multilayered
18
     body and are electrically connected in consecutive manner. ein ﬁlm Inductors are a type of multilayer
19
20   Inductor typically utilizing a ceramic chip that produces a small form factor. ee Defendants each produce

21   a variety of the various categories of Inductors.

22           130.     Worldwide, the ﬁve diﬀerent principal types of Inductors sold, including air core inductors,
23   iron core inductors, ferrite core inductors, toroidal core inductors, and multilayer inductors, make up 95%
24
     of the market.
25
             131.     In automobiles, Inductors are used, for example, in headlight circuitry, transmission
26
     systems, electronic control units, fuel systems, navigation systems and ADAS. In consumer applications,
27
     they are used in LCD televisions, LED lighting, computer laptops, digital still cameras, smartphones,
28
30
       Case No.                                             34
31                               COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 38 of 70


 1   printers, game consoles, air conditioning systems and home appliances. ee following chart from the
 2   Paumanok Group Consulting depicts the value, volume and pricing of Inductors by end-use segment:33
 3
 4
 5
 6

 7
 8
 9
10
11
12
13
14
15
16
17
18
19              132.   As of 2015, it was estimated that the global market for Inductors was worth $2.599 billion
20   and could reach $3.11 billion in 2023. ee North American Inductor market (of which the United States
21
     has approximately 71%) was worth approximately $225 million in 2015.
22
                B.     Ke Structure of the Inductor Market Is Conducive to Collusion
23
                133.   ee Inductors market exhibits ﬁve characteristics that are conducive to collusion: (1) the
24
     Defendants dominate that market; (2) there are high barriers to entry; (3) Inductors are a commoditized
25
26
27
     33
28     http://www.paumanokgroup.com/inductors-beads-and-cores-world-markets-technologies-
     opportunities-2016-2021-isbn-1-893211-99-1-2016.html (last visited January 4, 2019).
30
          Case No.                                         35
31                               COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 39 of 70


 1   product; (4) Inductors are price inelastic; and (5) there is declining demand and excess capacity. Each of
 2   these factors is discussed separately below.
 3                  1.      Market Concentration
 4           134.   ee Inductors market is highly concentrated. As of 2004, Defendants had over 80% of the
 5
     market in Inductors:
 6

 7
 8
 9
10
11
12
13
14
15
16
17           135.   In 2007, TDK and Murata alone had over 61% of the market for ceramic chip inductors in

18   North America.
19           136.   In 2016, Defendants had two-thirds of the Inductors market:
20
21
22
23
24
25
26
27

28
30
       Case No.                                         36
31                            COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 40 of 70


 1
 2
 3
 4
 5
 6

 7
 8
 9
10
11
             137.     Acquisitions within the Inductors market, such as Murata Manufacturing’s acquisition of
12
13   TOKO in April of 2015, Murata Manufacturing’s acquisition of C&D Technologies’ Inductors business,

14   and TDK’s successful tender oﬀer for EPCOS AG in October of 2008, have added to this market

15   concentration.

16                    2.     Product Commoditization
17           138.     Inductors are a commoditized product and are found in the United Nations Commodity
18   Statistics database under a separate reference code (no. 77122). A 2017 market report indicates that
19
     product diﬀerentiation is “minimal.”
20
             139.     Inductors are marked using standardized values. ee ﬁrst two digits marking a standardized
21
     Inductor are the value of the inductance, expressed in units of Henry, and the third digit is the multiplier
22
     by power of 10. So, “101” = 10*101μH = 100μH. If there is an R, it acts as a decimal point and there is
23
     no multiplier. eerefore, “4R7” means 4.7μH. Precision of an Inductor is also expressed in standard terms,
24
25   using a ﬁnal letter F, G, J, K, or M, which refers to +/-1%, +/-2%, +/-5%, +/-10%, and +/-20%,

26   respectively.

27           140.     ee International Electrotechnical Commission (“IEC”), an organization that promotes
28   standardization in the electrical ﬁelds, has published standards for testing relating to Inductors.
30
       Case No.                                          37
31                              COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 41 of 70


 1   Defendants’ products refer to these standards. For example, TDK’s product reference guide states that
 2   “[a]ll chokes [another name for Inductors] for low-frequency main networks are dimensioned and tested
 3   in compliance with applicable EN and IEC standards.” Inductors are mass produced pursuant to these
 4
     standards, making them interchangeable.
 5
                141.   ee Defendants understand their products are interchangeable. A webpage maintained by
 6
     TDK relating to Inductors allows users to enter a non-TDK product code so that, “[u]sing the part number
 7
     of a product of other manufacturers, [TDK’s] products with similar speciﬁcations can be searched.”34
 8
 9   Other Defendants’ websites oﬀer similar comparison aids.

10                     3.     Entry Barriers
11              142.   Entry barriers into the Inductor market are high. ee costs of maintaining extensive sales
12   networks, supply chains, production facilities, and a global presence are considerable. Murata, for
13
     example, announced in February of 2016 the creation of an expanded 28,000 square foot facility in
14
     Carrollton, Texas for the purpose of better integrating its United States operations.
15
                143.   Barriers to entry also exist because of the resources of the incumbents. ee Inductors
16
     market is a mature one dominated by established corporations, most of which have global operations.
17
     Panasonic and TDK both manufacture a variety of electronic products, as well as other electronic
18
19   components. Panasonic reported revenues of over $62 billion in its 2017 ﬁscal year. TDK reported

20   revenues of over $10 billion in 2017. Both are large and diverse multinational corporations that, like all

21   of the Defendants, can beneﬁt from economies of scale. Murata manufactures virtually every electronic
22   component and has yearly revenues that top $5 billion. Taiyo Yuden is a diversiﬁed manufacturer of
23   passive electronic components with annual net sales in excess of $2 billion, most of which is attributable
24
     to sales of electronic components. Sumida is another international giant, who most recently announced
25
     sales of $700 million annually. Sumida has Research & Development (“R&D”) oﬃces in the United
26
     States, China, Japan, Germany, and Canada; sales oﬃces in the United States, China, Japan, Hong Kong,
27

28
     34
          https://product.tdk.com/en/search/inductor/inductor/smd/cross_reference/.
30
          Case No.                                        38
31                               COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 42 of 70


 1   Singapore, Taiwan, eailand, South Korea, and Germany; and factories in China, Japan, Vietnam,
 2   eailand, Mexico, Germany, Romania, and Slovenia.
 3           144.    ee Defendants have established reputations with purchasers of Inductors and sellers of the
 4
     raw materials needed to manufacture Inductors; have access to signiﬁcant amounts of capital to fund
 5
     current operations; have global operations that allow them to specialize functions and meet the needs of
 6
     customers with global businesses; can weather downturns in the economy due to their size and substantial
 7
     resources; and have integrated supply chains due to their diverse products.
 8
 9           145.    During the Relevant Period, there were few (if any) new entrants into the market for

10   Inductors. As noted above, during the Relevant Period, the number of leading Inductors manufacturers

11   fell, which is an indication of a mature market with diminishing demand, circumstances that make the

12   market ripe for collusion.
13           146.    It is no surprise that new entry practically came to a halt, and the number of participants
14
     contracted. New entrants would need to invest hundreds of millions of dollars in building manufacturing
15
     facilities, obtaining patents or licenses for technology, and creating a production line; assembling a
16
     workforce, including professionals and executives with industry experience; obtaining a supply network;
17
     and investing in R&D, marketing, and transportation capabilities necessary to bring a product to market.
18
     And even then, it takes years to demonstrate quality control and establish a customer base to see any return
19
20   on this investment. In short, a prospective competitor in the Inductors market would face a daunting task

21   in establishing and growing a business. It speaks volumes that the United States hardly has a competitive

22   player in this ﬁeld.
23           147.    Further barriers to entry exist because manufacture of Inductors requires an expensive
24
     supply chain, including the purchase and in-house processing of raw materials such as metals. Inductors
25
     can incorporate iron, nickel, zinc, and sometimes barium, cobalt, and strontium.
26
             148.    After raw materials are purchased, they must be processed and chemically treated. Leading
27
     Inductor manufacturers have facilities for processing and treating the raw materials. Processing and
28
30
       Case No.                                          39
31                             COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 43 of 70


 1   treating raw materials requires large expenditures of capital for nanotechnology. Nanotechnology, which
 2   concerns analysis of materials at the molecular (or very small particle) level, is necessary because of the
 3   precision involved in manufacturing small components. Nanotechnology equipment is very expensive.
 4
             149.    A core principle of the physics and economics of manufacturing Inductors is that the
 5
     performance of the component is directly proportional to the size, or surface area, of the Inductor.
 6
     Accordingly, precision manufacturing and quality control measures are critical.
 7
             150.    Manufacture of Inductors involves stacking, winding, and pressing metals and other raw
 8
 9   materials, and the technology to imprint and manipulate thin metals and wire. eis process requires

10   sophisticated engineering as well as expertise in nanotechnology and process yields.

11                   4.     Demand Inelasticity

12           151.    A 2017 report on the Inductor market has noted that “demand is considerably inelastic.” As

13   the report explains:
14                   In the inductors market, the consumer base is rather fragmented and product
                     diﬀerentiation is minimal, thus lowering the overall bargaining power of customers.
15
                     But ﬁxed costs for suppliers are high thus giving them some power. For a consumer,
16                   the switching cost is high and the possibility of backward integration is low since
                     production of inductors involves exclusive expertise and most OEMs ﬁnd it cheaper
17                   to buy it from such suppliers than foray into its manufacturing. ee bargaining power
                     of customers is low.
18
     (Emphasis in original).
19
             152.    Several characteristics of Inductors cause demand inelasticity. First, the price of Inductors
20
21   is low compared to the price of many inputs. eere is less incentive to switch Inductors suppliers under

22   those circumstances. On a per unit basis, prices of most Inductors range from a few to ﬁfty cents. Products

23   such as computers and cars may have up to sixty or seventy Inductors, but other products have only a

24   couple dozen.
25           153.    Second, there are no substitutes for Inductors. No other passive electronic component can
26
     perform all the functions of an Inductor. Its electromagnetic properties distinguish it from a capacitor, as
27
     does its operation in relation to DC current. Capacitors can only store current; they cannot increase voltage
28
     like an Inductor can by use of magnetic ﬁelds. Resistors perform some of the “blocking” functions of
30
       Case No.                                           40
31                             COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 44 of 70


 1   Inductors, but cannot store or generate voltage. If a circuit in a product calls for an Inductor, no other
 2   component will do.
 3           154.    eird, the fact that Original Equipment Manufacturers (“OEMs”) and other manufacturers
 4
     face periodic deadlines for production reduces the chance that Defendants’ customers will invest the time
 5
     and resources to ﬁnd another supplier.
 6
                     5.      Declining Demand and Excess Capacity
 7
             155.    ee Inductors market was dealt a series of shocks, starting in the 1990s with the ITA.
 8
     Inductors faced declining demand following the 2001 recession at the beginning of the Relevant Period.
 9
10   One industry expert has noted that price erosion was severe in 2001 and 2002 as Inductor manufacturers

11   suﬀered from excess capacity, and leading Inductor manufacturers contemplated selling their production

12   facilities. Indeed, ﬂagging demand for electronics products characterized much of the early 2000s.

13           156.    In addition to the eﬀects of the 2001 recession, new technology, such as semiconductor
14   chips and digital circuits, has threatened Inductors. Inductors are not used in digital circuits, which are
15
     increasingly used in high-technology products. Inductors are too large to be integrated into semiconductor
16
     chips, which are micro-electric circuits that ﬁt onto a silicon wafer.
17
             157.    Many consumer electronics have moved to chip technology. In 2007, a leading analyst
18
     predicted that the North American sales volume of Inductors would fall by over a billion units from 2007
19
     to 2014, mostly due to a poor outlook for consumer digital electronics. Compact portable devices that rely
20
21   on digital chip circuits, such as iPhones, have replaced several diﬀerent personal electronic devices.

22           158.    As demand waned, the Defendants faced excess capacity at their Inductors facilities. eey

23   have facilities that specialize in the manufacture of few products. Panasonic, for example, has a plant in
24   Tajima, Japan that at one point during the Relevant Period had 250,000 square feet devoted to
25
     manufacturing Inductors. Corporate Defendants that manufacture primarily passive components, such as
26
     Taiyo Yuden, Sumida, and Murata, also specialize their manufacturing facilities so that when demand is
27
     low, their plants are idle at lower cost.
28
30
       Case No.                                           41
31                              COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 45 of 70


 1           159.    ee remarkably resilient prices following the 2008 Great Recession, even as demand
 2   waned, illustrate cartel activity at play.
 3           160.    When prices remain high or ﬂat in light of declining demand and excess capacity, it
 4
     becomes clear that collusion is keeping the prices high.
 5
 6

 7
 8
 9
10           C.      Ke Conduct of Defendants, the Investigation by the DOJ, and the Use of Trade
                     Associations Strongly Support Ke Assertion Kat Defendants Colluded
11
                     1.      Summary of Defendants’ Unlawful Conduct
12
             161.    As noted above, price erosion in the market for Inductors began with trade agreements that
13
     eliminated tariﬀs. In December of 1996, twenty-nine nations agreed to the ITA, which eliminated tariﬀs
14
     and import duties on hundreds of billions of dollars worth of high technology products, including
15
     computers, telecommunication equipment, semiconductors, as well as the passive electronic components
16
17   (such as Inductors) that were used to manufacture these products.

18           162.    Since its inception, the ITA covered “[e]lectrical transformers, static converters (for

19   example, rectiﬁers) and inductors.” Once tariﬀs on Inductors were lifted, manufacturers that once had no
20   competition from OEMs who purchased from them suddenly had global competition from the signatories
21   to the ITA.
22
             163.    Following the adoption of the ITA by Japan and other Asian countries, the Japanese
23
     manufacturers began to face competition from manufacturers in Korea and Taiwan, which were
24
     signatories.
25
             164.    ee 2001 recession exerted further downward pressure on prices of Inductors. In Japan,
26
27   exports of passive electronic components fell from a peak of 781,951 million yen in 2000; to 541,797

28   million yen in 2001; to 531,859 million yen in 2002.

30
       Case No.                                          42
31                              COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 46 of 70


 1           165.   In North America, sales of Inductors dropped from 2001 to 2002, and fell every year until
 2   2005. According to an industry analyst, “[t]he inductor business in [North America] follows suit with
 3   capacitor and resistor sales in the region with respect to the value of discrete inductor shipments over time.
 4
     ee market experienced a sharp upturn in FY 2001, followed by a sharp drop in new product shipments.”
 5
             166.   As also noted above, China agreed to the ITA in 2003, which resulted in even more
 6
     competition. Chinese Inductors manufacturers quickly became the greatest threat to Japanese Inductors
 7
     manufacturers. By 2004, there were 200 Chinese manufacturers of Inductors, and they sold 80% of their
 8
 9   products to Japan. China’s chip Inductor business alone was expected to grow 20% annually at the time.

10   Knowledge of the impending threat from Chinese manufacturers provided powerful incentive for

11   Defendants to collude to protect their proﬁt margins.

12           167.   Faced with increased requests by purchasers for price reductions and an overall decline in
13   demand for their Inductors, the Defendants had a keen desire to avoid price competition.
14
             168.   ee Defendants knew that international competitors (especially those in Taiwan and
15
     China), despite their inroads, could not successfully compete with Defendants’ advantages in capacity,
16
     technology, and resources should the Defendants stabilize or inﬂate prices of Inductors. Taiwanese and
17
     Chinese components were often perceived to be of inferior quality and not as reliable as Japanese products.
18
             169.   Before and during the Relevant Period, the Defendants understood that Inductors of similar
19
20   inductance were interchangeable, and were concerned that purchasers would use that knowledge to cause

21   the Defendants to bid against one another for Inductors.

22           170.   ee highly concentrated nature and structure of the Inductors market made it likely that
23   collusion would be possible and proﬁtable. ee Defendants comprised over 80% of the market at the
24
     beginning of the Relevant Period, and still had two-thirds of the market in 2016. Purchasers of Inductors
25
     could not substitute other electronic components for Inductors. Furthermore, the Defendants knew that
26
     although global competition was eroding the price of Inductors, manufacturers (especially of sophisticated
27

28
30
       Case No.                                           43
31                             COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 47 of 70


 1   and expensive electronics) were unlikely to substitute inferior quality products for the Defendants’
 2   Inductors.
 3           171.   Direct purchasers, especially OEMs and contract manufacturers, are committed to preset
 4
     production or delivery deadlines, and the Defendants wagered that they would rather continue to pay ﬂat
 5
     or increasing prices for Inductors than look for lower prices elsewhere and risk disruption to their business
 6
     from delays or production shortfalls.
 7
             172.   ee Defendants agreed to operate as a cartel through both oral and written communications
 8
 9   among directors, executives, oﬃcers, business unit managers, sales representatives, and employees of the

10   Defendant companies. eese communications were organized in part around JEITA meetings and occurred

11   among the Defendants’ employees who attended JEITA meetings, as described in further detail below.

12           173.   ee eﬀects of this cartel were felt in the marketplace. As a result of the 2001 recession,
13   prices of some commodity Inductors fell from $0.0452 apiece to $0.0327 from 2000 to 2003. erough
14
     their collusion, Defendants ensured that this type of drop, a decrease of 27.6%, would never happen again.
15
     It did not.
16
             174.   As reﬂected in the chart of FRED data shown in the introductory section of this Complaint,
17
     prices of Inductors stabilized or grew from 2003 onward, despite the forces (such as competing
18
     semiconductor chip technology and increased competition from Chinese and Taiwanese competitors) that
19
20   should have lowered the competitive prices for Defendants’ products.

21           175.   ee 2008 recession hit the global economy severely. In Japan, exports of passive

22   components fell from 1,130,000 million yen in 2007 to 705,372 million yen in 2009. In the United States,
23   monthly factory output fell 27% from July of 2008 to May of 2009, a decrease valued at $133 billion. Yet
24
     the prices of Inductors remained remarkably resilient, as explained above.
25
             176.   Collusion is an explanation consistent with the market factors described above and is also
26
     consistent with: (1) the subpoenas just issued by DOJ; (2) the involvement of several of the Defendants in
27

28
30
       Case No.                                           44
31                             COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 48 of 70


 1   conspiracies in other markets; and (3) the involvement of the Defendants in trade associations (particularly
 2   JEITA) that facilitated collusion.
 3                     2.     Conspiratorial Acts Conducted Krough JEITA
 4              177.   Defendants used JEITA meetings as a forum to agree upon pricing for Inductors and
 5
     exchange conﬁdential business information concerning Inductors from at least 2003 through September
 6
     of 2014.
 7
                178.   To understand the role that JEITA played in the formation of the conspiracy, it is ﬁrst
 8
     necessary to explain how it operates. JEITA conducts an annual conference described as follows: “[a]ll
 9
10   JEITA member companies gather annually for a conference that serves as the industry’s premier decision-

11   making forum.”35 Its Board of Directors “discusses and makes decisions concerning important issues

12   related to JEITA's activities, including items raised at the Annual Conference.” Id.
13
                179.   As of July 17, 2017, the Chairman of JEITA’s Executive Board is Shusaku Nagae,
14
     Chairman of the Board of Panasonic Corporation. A representative of Murata Manufacturing is also one
15
     of the Executive Directors of JEITA. JEITA has created ﬁve sector-speciﬁc boards, one of which is the
16
     Passive Components Committee (“PCC”), which encompasses Inductors, capacitors and resistors. Based
17
     on information and belief, the structure of JEITA’s Electronic Components Board and its committees is
18
19   represented in the following chart taken (as translated) from JEITA’s Japanese-language website:36

20
21
22
23
24
25
26
27
     35
          http://www.jeita.or.jp/english/about/orga/index.htm (last visited January 4, 2019).
28
     36
          https://home.jeita.or.jp/ecb/aboutus/about_us02.html.
30
          Case No.                                         45
31                               COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 49 of 70


 1
 2
 3
 4
 5
 6

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
             180.   Two of the current Vice-Chairmen of the Electronic Components Board are Tsuneo Murata,
22
     President of Murata Manufacturing, and Takehiro Kamigama, President and CEO of TDK-EPC. JEITA
23
     maintains “overseas oﬃces” in Washington, D.C. and Brussels, Belgium.
24
             181.   From 1989 until 2003, there existed within JEITA separate Committees on Inductors,
25
26   capacitors and resistors. In 2003, these separate Committees were merged within the PCC and operated as

27   Subcommittees of the PCC. Meetings of the PCC typically occurred three to four times annually at JEITA’s

28   oﬃces in Tokyo, Japan; they occurred typically in May, August, November, and January of each ﬁscal
30
       Case No.                                        46
31                            COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 50 of 70


 1   year. ee initial meeting of each ﬁscal year typically included a General Meeting and a separate social
 2   gathering. ee January meeting was typically followed by a New Year social gathering. In addition to the
 3   formal meetings of the PCC, there were associated events in locations such as the Yokkaichi Tokyu Golf
 4
     Club, the Katsuragi Golf Club, the Hikone Country Club, the Iwata Grand Hotel, the Nishikanda location
 5
     of Dinagyan Restaurant, the Kawamuraya store in Nagoya, the Nagahama Royal Hotel, the Hotel Arrowle,
 6
     the Hibiki Marinouchi store, and the Otamachi Sankei Palace.
 7
             182.     ee PCC selected one Chairperson and two Vice-Chairpersons every two years. ee Vice-
 8
 9   Chairpersons represented the various Subcommittees. ee terms of the Vice-Chairpersons were two years,

10   with a maximum of two consecutive terms. Selections as Vice-Chairpersons was done on a rotation system

11   to allow members of each Subcommittee to so serve. In June of 2004, it was observed that with the

12   existence of Subcommittees on resistors and capacitors, attendance at Inductors Subcommittee meetings
13   was starting to wane, with the result that there was less exchange of company-speciﬁc information. It was
14
     therefore decided to hold meetings of the Inductors Subcommittee at least four times annually and to
15
     encourage more companies to attend, so that a more extensive sharing of conﬁdential detailed corporate
16
     information could occur. ee meetings again took place typically at JEITA’s oﬃces in Tokyo, Japan, or,
17
     on occasion, at other venues, such as the Hakata Excel Hotel Tokyu (“Excel Hotel”).
18
             183.     Participants from the Defendants at meetings of either the PCC or the Inductors
19
20   Subcommittee or both during the Conspiracy Period included:

21                •   Masataka Suzuki (President of Sumida), Teruo Hirota (Sumida Corporate Service
                      IAO Oﬃcer), Ryuji Teramachi (Sumida’s Eastern Japan Sales & Marketing
22                    Manager), Hiromatsu Takashima (Sumida’s Director of Sales for the Asia Region),
                      Taeko Matsuoka (part of Sumida’s Marketing Communications Center), and Fumio
23                    Shikano (Sumida’s CSE Oﬃcer and ADM Oﬃcer) for Sumida;
24
                  •   Kazuya Umezawa (Managing Executive Oﬃcer of Taiyo Yuden), Atsushi Ishinari
25                    (Taiyo Yuden’s Senior General Manager, Electronic Components Planning
                      Department), Hisashi Oi (Taiyo Yuden’s General Manager, Ferrite Application
26                    Product Managing Department), Tomonori Endo (Manager of Taito Yuden’s Sales
                      Planning Department), Satoru Kaneda (General Manager of Taiyo Yuden’s
27                    Corporate Headquarters 1, Ferrite Application Division), and Kenichi Hattori (Head
                      of Taiyo Yuden’s Oﬃce of the President) for Taiyo Yuden;
28
30
       Case No.                                          47
31                              COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 51 of 70


 1                   •   Takashi Oshima, Masahiro Ishida (part of the Inductor Products Team for
                         Panasonic’s Circuit Components Group BUPM Marketing 1), Keiji Chikada (Global
 2                       Industry 3 Team Leader for Panasonic’s BUPM Marketing 1), and Hiroshi Itsuki
                         (Product Strategy Team Leader for Panasonic’s Transformer BUPM Marketing
 3
                         Group) for Panasonic;
 4
                     •   Jin Kudou (Marketing Department Deputy Manager for Murata), Hiromitsu Aoki
 5                       (Section Manager of Market External Aﬀairs Division for Murata), Hideaki Morito
                         (Senior Manager, EMI Products Planning for Murata), Tomihiro Fujikawa
 6                       (executive in the Product Planning Division of the Planning Department of the EMI
                         Division for Murata), Akimasa Yamakawa (Section Manager for Murata’s Market
 7                       External Aﬀairs Division), and Shigeshi Hatada (Director of the Component Group
                         of Murata’s EMI Planning Department) for Murata;
 8
 9                   •   Shinichi Araya (Director and Senior Vice-President General Manager of Technology
                         for TDK), Nobuhiru Ishiguro (Manager of TDK’s Magnetics Business Group
10                       Products Strategy Promotion Division), Hiroyuki Uemura (Senior Executive Vice-
                         President and Corporate Oﬃcer for TDK and President and CEO and TDK-EPC),
11                       and Takuji Suda (Section Manager of TDK’s Magnetics Business Group Product
                         Strategy Presentation Division) for TDK;
12
                     •   Bunchiro Tsuda (Engineering Group Manager for NEC Tokin’s EMC Devices
13                       Group), Makoto Soto (General Manager of Sales promotion for NEC Tokin’s
14                       Functional Devices Division), Yoshihiko Hori, a Director at NEC Tokin), Hidehito
                         Hatakeyama (Group Manager of the Marketing Division of the Sales Department of
15                       NEC Tokin’s EMC Group), Yoshinori Sato (Group Manager of the Sales Promotion
                         Department of the Sales Promotion Group of NEC Tokin’s EMC Group), Tomohide
16                       Date (a Manager of NEC Tokin who has been indicted by the DOJ for conspiring to
                         ﬁx prices of capacitors),37 Hiroshi Ishikawa (Group Manager of the Sales Promotion
17                       Department of NEC Tokin’s EMC Group), and Masaya (Shinya) Watanabe (Senior
18                       Manager of the Sales Promotion Department of NEC Tokin’s EMC Group) for NEC
                         Tokin; and
19
                     •   Dajiro Tsuruga (Division Manager of Sagami’s Sales and Marketing Division),
20                       Masaki Okada (manager of Sagami’s Corporate Planning and Administration
                         Oﬃce), Koichi Ogiso (Section Manager of the Head Oﬃce Sales Department of
21                       Sagami’s Sales Support Section), Mitsuo Igarashi (Division Manager of Sagami’s
                         Sales and Marketing Division). Masayuki Osashi (Section Manager of the Marketing
22                       Division of Sagami’s Sales Development Section), and Teppei Hashimoto (division
23                       Manager of the Marketing Division of Sagami’s Sales Promotion Division) for
                         Sagami.
24
25
26   37
        See ECF No. 15 in United States v. Isawa, No. 4:15-cr-00163-JD (N.D. Cal.). Additionally, Akihiko
     Igasaki and Takayuki Iizuka of Okaya Corporation (“Okaya”) attended JEITA meetings related to
27   Inductors on behalf of Okaya. Cartel meeting minutes reﬂect that Messrs. Iizuka and Igasaki attended
28   cartel meetings with respect to the ﬁlm capacitor cartel on behalf of Okaya. See ECF Nos. 1563-3 at 2,
     1563-6 at 2, Capacitors (Mar. 17, 2017).
30
          Case No.                                          48
31                                 COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 52 of 70


 1           184.   At these Inductors Subcommittee meetings during much of the Conspiracy Period,
 2   attendees for the Defendants shared company-speciﬁc current and forward-looking information on sales,
 3   prices, shipments, product development, and capacity with respect to Inductors, including Inductors sold
 4
     or shipped to the United States. ee purpose of these information exchanges was to ﬁx prices for Inductors,
 5
     as well as to establish forecasts to facilitate the implementation of such a ﬁx. Attendees for the Defendants
 6
     also shared information on how best to deal with the business climate for Inductor sales, again in
 7
     furtherance of the alleged conspiracy.
 8
 9           185.   What follows are just a few speciﬁc examples that illustrated what occurred at JEITA

10   Inductor Subcommittee meetings during much of the Conspiracy Period.

11           186.   For instance, on November 12, 2003, representatives from TOKO (Mr. Tanaka), Matsushita

12   Electronic Components (the predecessor to Panasonic Corporation) (Mr. Itsuki), and Sumida (Messrs.
13   Suzuki and Shikano) met to exchange information that included their per unit prices for Inductors for
14
     2003, and projections for prices for 2004. ee information exchanged also included detailed company-
15
     speciﬁc information on quantities sold and sales booked for 2004; the cartel members speciﬁcally agreed
16
     to include information on total orders as well as overall quantities sold. ee information exchanges were
17
     performed with each company submitting information directly to other members.
18
             187.   On June 24, 2004, a meeting of Inductors manufacturers was held through JEITA attended
19
20   by representatives from TOKO (Masaharu Tanaka), Panasonic (Mr. Itsuki), Sagami (Mr. Okada), and

21   Sumida (Messrs. Shikano and Suzuki). At this meeting, the participants exchanged detailed information

22   about the orders they have received in the ﬁrst three months of 2004, and provided detailed projections
23   about their orders for the rest of the year. ee participants discussed projected business conditions in the
24
     United States following the 2004 presidential election. At this meeting, it was decided that even more
25
     detailed exchanges of information would occur in the future.
26
             188.   On July 10, 2007, representatives from Sumida (Messrs. Suzuki and Hirota), NEC Tokin
27
     (Messrs. Date and Hatakeyama), Taiyo Yuden (Mr. Hattori), TOKO (a Mr. Oonishi), Sagami (Messrs.
28
30
       Case No.                                           49
31                             COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 53 of 70


 1   Ogisa and Tsuruga), and Murata (Messrs. Kudo and Hibino) met. ee cartel members exchanged the
 2   results of individual company questionnaires that included material non-public information such as
 3   average sales price, and quantities projected to be sold. ee cartel members agreed that each company
 4
     would submit its own summary of business climate and that it would be discussed at future meetings. ee
 5
     cartel members discussed the results of a joint study concerning raw material costs faced for Inductor
 6
     manufacturers. ee cartel members reviewed average unit price forecasts that were based on information
 7
     previously exchanged, and agreed to further review and revise a World Production Forecast based on
 8
 9   exchanged pricing information.

10           189.   eere are numerous examples of such illegal information exchanges throughout the

11   Relevant Period. At least 23 meetings of the Inductors Subcommittee took place between July of 2007 and

12   September of 2014, mostly at the Tokyo oﬃces of JEITA. Unlawful information exchanges designed to
13   ﬁx Inductor prices occurred at these meetings. While not every Defendant had a representative at every
14
     meeting, each Defendant had one or more representatives at most meetings. Among others, (a) Murata
15
     sent Messrs. Aoki, Hibino, Inoue, Kita, Kumada, Kudo, Oomura, Ootani, Shimokawa, Yamakawa and
16
     Yamazaki; (b) Panasonic sent Messrs. Chikada, Ebine, Iishiba, Matsumoto, and Morita; (c) Sagami sent
17
     Messrs. Ogiso, Tsuruga, Igarashi, and Oohashi; (d) Sumida sent Messrs. Hirota, Suzuki, and Takeshima;
18
     (e) Taiyo Yuden sent Messrs. Hattori, Ishinari, Kanzaki, Murata, and Ooi; (f) TDK sent Messrs. Abe,
19
20   Ishiru, Ishiguro, Mochizoki, Ogasawara, Saito, and Takano; (g) Tokin sent Messrs. Date, Hatakayama,

21   Kobayashi, Muramatsu, and Okabe; and (h) TOKO sent Messrs. Norose, Oonishi, Oosawa, and Shinoda.

22           190.   Communications in furtherance of the conspiracy also occurred outside of these formal
23   meetings at social gatherings held in conjunction with the meetings, such as one that occurred in
24
     September of 2004 at the Excel Hotel.
25
             191.   As noted above, the PCC often called upon Vice-Chairpersons of the Inductors
26
     Subcommittee to give reports on industry trends, market conditions, and the like. Information exchanges
27
     in furtherance of the alleged conspiracy also occurred at meetings of the PCC during the Conspiracy
28
30
       Case No.                                        50
31                           COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 54 of 70


 1   Period. ee PCC endeavored to deal collectively with issues facing the Inductors industry, such as a period
 2   of rising costs for raw materials, and forecasted customer orders for passive electronic components. ee
 3   PCC also held roundtables concerning the current business climate and how the Japanese manufacturers
 4
     (including Defendants) could collectively respond.
 5
             192.   Among the attendees for Defendants at PCC meetings were: (a) Messrs. Fujioka, Hatta,
 6
     Hibino, Ikeda, Inoue, Kudo, Nobumato, Nozaki, Oomura, Shimokawa, Yamazaki, and Yamakawa for
 7
     Murata; (b) Messrs. Chikada, Ebine, Iishiba, Itsuki, Kita, Nitta, Ooshima, and Sugitate of Panasonic; (c)
 8
 9   Messrs. Ogiso, Okada, and Tsuruga for Sagami; (d) Messrs. Hirota, Igarashi, Kawazoe, Suzuki, and

10   Takashima of Sumida; (e) Messrs. Hattori, Ishinari, Kanzaki, Murakami, and Murata of Taiyo Yuden; (f)

11   Messrs. Abe, Arima, Ikeda, Ishiguro, Ishizu, Kichiji, Morikawa, Ogasawara, Saito, Suda, Sudo, Takano,

12   and Ueno of TDK; (g) Messrs. Date, Ishiwaki, Kobayashi, Muramatsu, and Sato for Tokin; and (h) Messrs.
13   Aso, Kitano, Norose, Ogino, Ootaki, Oosawa, Tanaka, Takeda, and Yamaguchi for TOKO.
14
             193.   Members of the Defendants were also oﬃcers in the PCC during the Relevant Period. In
15
     2003, Yoshiaki Kitano, the President of TOKO, became the Chairperson and a Mr. Nozaki of Murata and
16
     Mr. Shikano of Sumida became Vice-Chairpersons. ee various subgroups within the Committee
17
     sometimes gave reports about their respective exchanges of information, sometimes by product and by
18
     division.
19
20           194.   All of this conduct, taken as a whole, constituted antitrust violations. Agreements among

21   competitors to ﬁx prices are illegal per se under Sections 1 and 3 of the Sherman Act. Information

22   exchanges among competitors can facilitate and serve as evidence of such agreements. As the United
23   States government said in 2014: “certain information exchanges among competitors may violate Section
24
     1 of the Sherman Act, which prohibits a ‘contract, combination…or conspiracy’ that unreasonably
25
     restrains trade. ee antitrust concern is that information exchanges may facilitate anticompetitive harm by
26
     advancing competing sellers’ ability either to collude or to tacitly coordinate in a manner that lessens
27

28
30
       Case No.                                           51
31                            COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 55 of 70


 1   competition. eus, for example, exchanges on price may lead to illegal price coordination.”38 As the
 2
     government went on to explain, “[i]nformation exchanges can be treated as circumstantial evidence of an
 3
     unlawful price ﬁxing or market allocation agreement among competitors, and in such a case are analyzed
 4
     under the per se rule as a violation of the antitrust laws.”39
 5
 6              195.   JEITA came to realize that these activities violated antitrust laws. As explained in the

 7   unsealed Consolidated Amended Class Action Complaint for Direct Purchaser Plaintiﬀs ﬁled on June 24,

 8   2016 in Resistors, JEITA’s PCC was a “focal point” for collusion and that it was utilized for “facilitating
 9   coordination of industry behavior…with the aim of reducing output and stabilizing prices.”40 ee
10
     defendants in Resistors were also accused of providing each other with detailed company-speciﬁc
11
     competitive information. KOA Corporation (“KOA”), one of those defendants in that case (although not
12
     named here), noted generally, “ ‘[t]here are many events that are considered normal in Japan but strange
13
     from the viewpoints of foreigners. Participating in some of these events can put the company at risk of
14
15   being deemed taking part in antitrust activities.’ ”41 As also noted in paragraph 101 of the Resistors

16   complaint:
17              By July 2014, JEITA’s leadership also had become aware that its activities violated the
18              antitrust laws. During that month, JEITA distributed a handout to its members (including
                Panasonic) announcing an internal investigation into creating an antitrust compliance
19              structure. In particular, the Electronic Components Working Group announced plans to look
                into current antitrust compliance issues arising from its activities.
20
                196.   In September of 2014, the PCC presented an explanation of a competition law compliance
21
     system that would go into eﬀect the following day.42 Among the rules that were enacted was the
22
23
     38
24       https://www.justice.gov/sites/default/ﬁles/atr/legacy/2014/09/17/269282.pdf at 1 (footnote omitted)
     (last visited January 4, 2019).
25   39
          Id. at 3 (last visited January 4, 2019).
26   40
          ECF No. 140, ¶ 3, Resistors (June 24, 2016).
27   41 Id. ¶10. Koichi Mukaiyama, President of KOA, served as a Chair of the PCC during the Relevant Period.

     42
28    It had been publicly announced that the DOJ commenced its criminal antitrust investigation of capacitor
     manufacturers in April of 2014.
30
          Case No.                                         52
31                                COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 56 of 70


 1   requirement that all information exchanges through JEITA use an independent third party to ensure
 2   conﬁdentiality. ee guidance explained how to conduct association meetings and exchange competitor
 3   information in a way that complied with antitrust and competition laws. Concerns about unlawful
 4
     information exchanges at social gatherings held in conjunction with JEITA meetings were expressed. On
 5
     February 5, 2015, the PCC announced for the ﬁrst time that it would conduct a Competition Law
 6
     Compliance Seminar on February 15, 2015, at which the law ﬁrm Gibson Dunn would make a
 7
     presentation. PCC members were warned about exchanging conﬁdential corporate information at social
 8
 9   gatherings. In September of 2016, consideration was given to creating audio recordings of JEITA

10   meetings. ee proposal was not passed because it was perceived as chilling free communication among

11   JEITA members and because it might create antitrust exposure.

12                  3.     Subpoenas Issued by DOJ
13           197.   On January 4, 2018, MLex reported:
14                  Electronics manufacturers have been subpoenaed by US antitrust prosecutors as part
                    of a price-ﬁxing investigation involving the inductor market, MLex has learned.
15
16                  Subpoenas were sent out in mid-November, and the San Francisco oﬃce at the
                    Department of Justice’s antitrust division is overseeing the investigation, it is
17                  understood.

18                  ee inductor subpoenas are part of a long-running investigation, which also includes
                    capacitors and resistors. ee components are part of electrical circuits that store and
19                  regulate the ﬂow of electricity, and are ubiquitous in electronic devices.
20           198.   ee subpoenas were issued by a grand jury empaneled in San Francisco, California. Flex
21   reasonably believes that Taiyo Yuden, TDK, and Murata received such subpoenas. Panasonic and Sumida
22
     have asserted that they have not received such subpoenas, but that does not mean they could not become
23
     targets of any investigation regarding Inductors once the materials produced in response to the subpoenas
24
     are reviewed by DOJ, especially in light of the information about JEITA meetings described above, of
25
     which the DOJ may be unaware. Nor does it mean that Panasonic or Sumida might not have placed a
26
27   marker with DOJ to obtain leniency, which is still in the process of being perfected.

28
30
       Case No.                                          53
31                            COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 57 of 70


 1              199.       ee subpoenas at issue are, on information and belief, part of a criminal investigation by
 2   DOJ. ee fact that these companies received subpoenas from a federal grand jury is signiﬁcant because it
 3   indicates that the DOJ is considering a criminal prosecution, as is reﬂected in Chapter 3 of the 2014 edition
 4
     of the DOJ’s Antitrust Division Manual.43 Section F.1 of that chapter notes that “staﬀ should consider
 5
     carefully the likelihood that, if a grand jury investigation developed evidence conﬁrming the alleged
 6

 7   anticompetitive conduct, the Division would proceed with a criminal prosecution.”44 ee staﬀ request

 8   needs to be approved by the relevant ﬁeld chief and is then sent to the Antitrust Criminal Enforcement
 9   Division.45 “ee DAAG [Deputy Assistant Attorney General] for Operations, the Criminal DAAG, and
10
     the Director of Criminal Enforcement will make a recommendation to the Assistant Attorney General. If
11
     approved by the Assistant Attorney General, letters of authority are issued for all attorneys who will
12
     participate in the grand jury investigation.”46 “ee investigation should be conducted by a grand jury in a
13
14   judicial district where venue lies for the oﬀense, such as a district from or to which price-ﬁxed sales were

15   made or where conspiratorial communications occurred.”47 ee fact of the grand jury investigation, taken
16
     together with the economic analysis of the Inductors market contained herein, supports the inference of
17
     collusion.
18
                           4.     Involvement of Some Defendants in Other Conspiracies
19
                200.       Collusion is also the most plausible explanation of what occurred in the Inductors market,
20
     given that Defendants Panasonic, Tokin (the successor to NEC Tokin), Taiyo Yuden, and TDK are well-
21
22   known recidivist antitrust violators.

23
24
25   43
          http://www.justice.gov/atr/public/divisionmanual/chapter3.pdf (last visited January 4, 2019).
     44
26        Id. at III-82.
     45   Id.
27
     46
          Id. at III-83.
28
     47
          Id.
30
          Case No.                                             54
31                                   COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 58 of 70


 1              201.   Panasonic, one of the world’s leading manufacturers of Inductors, has pled guilty in
 2   numerous price-ﬁxing cases, including electronic products.
 3              202.   On September 30, 2010, Panasonic agreed to plead guilty and to pay a large criminal ﬁne
 4
     for its participation in a conspiracy to price-ﬁx refrigerant compressors from October 14, 2004 through
 5
     December 31, 2007.
 6
                203.   On July 18, 2013, Panasonic agreed to plead guilty and to pay a $45.8 million criminal ﬁne
 7
     for its participation in a conspiracy to price-ﬁx switches, steering angle sensors and automotive high
 8
 9   intensity discharge ballasts installed in cars sold in the United States and elsewhere from at least as early

10   as September of 2003 until at least February of 2010.

11              204.   eat same day, Panasonic’s subsidiary, SANYO Electric Co., Ltd., agreed to plead guilty

12   and to pay a large criminal ﬁne for its participation in a conspiracy to ﬁx the prices of cylindrical lithium-
13   ion battery cells sold worldwide for use in notebook computer battery packs from about April of 2007
14
     until about September of 2008.
15
                205.   In 2008, Panasonic created “Rules Concerning Activity and Relationship with
16
     Competitors” that were supposed to ensure antitrust compliance; a Compliance Committee that meets
17
     annually was set up to monitor these eﬀorts. ee rules did not solve the problem. In its 2012 corporate
18
     “Sustainability Report,” Panasonic stated:
19
20              In ﬁscal 2012, the company reviewed the eﬀorts related to the company’s compliance
                activities in the corporate “Compliance Committee” and discussed additional personnel
21              measures. ee top management again strongly restated that it is the company’s policy not to
                engage in cartel activities and requests employees mainly in sales and marketing
22              departments to conﬁrm whether they encounter suspicious activities or not.48
23   ee same report noted that Panasonic had created a Global & Group Risk Management Committee chaired
24
     by the President of the company and including directors and executive oﬃcers in charge of corporate
25
     operational functions at the company’s headquarters. eat group identiﬁed the “corporate major risks” for
26
27
     48
28      https://www.panasonic.com/global/corporate/sustainability/pdf/sr2012e.pdf (last visited January 4,
     2019).
30
          Case No.                                         55
31                               COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 59 of 70


 1   the then just-ended ﬁscal year 2012 and the then upcoming ﬁscal year 2013. On both lists was “Cartels.”
 2   Subsequent corporate sustainability reports for 2013, 2014 and 2015 identiﬁed this same “corporate major
 3
     risk’ for the 2013, 2014 and 2015 ﬁscal years, as well as the 2016 ﬁscal year.49
 4
                206.   ee foregoing pattern of anticompetitive practices in various technology-related markets is
 5
     illustrative of Panasonic’s corporate conduct, which has included illegal activity aimed at generating
 6
     proﬁts at the expense of its customers. It is highly plausible that the same type of conduct occurred in the
 7
 8   Inductors market.

 9              207.   Faced with an overall decline in demand for their Inductors, and steep price declines after

10   the introduction of the ITA, Panasonic and its colleagues had a keen desire to avoid price competition.
11              208.   As noted above, NEC Tokin, the predecessor of Defendant Tokin, was ﬁned by the JFTC
12
     and by a federal district court judge for ﬁxing the prices of certain capacitors and one of its executives
13
     (Mr. Date, who participated in meetings of both the Inductors Subcommittee and the PCC meetings) has
14
     been indicted for his involvement in that conspiracy.
15
                209.   Likewise, Taiyo Yuden has also been accused of, or investigated for, anticompetitive
16
     practices by foreign competition authorities. On June 26, 2018, MLex reported that the Korean Fair Trade
17
18   Commission (“KFTC”) had completed its investigation into cartel activity in the capacitors market in

19   South Korea. According to MLex, Taiyo Yuden was implicated in the KFTC’s report, along with

20   Panasonic, NEC Tokin, and other capacitor manufacturers.
21              210.   In 2009, Taiyo Yuden was ﬁned two million New Taiwan Dollars (NT$) and ordered to
22   cease its illegal licensing practices by the Taiwanese Fair Trade Commission for violating the Taiwanese
23
24
25
26
27
     49
          Id.; http://www.panasonic.com/global/corporate/sustainability/downloads/back_number/pdf/2014/sr
28
     2014e.pdf (last visited January 4, 2019).
30
          Case No.                                         56
31                               COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 60 of 70


 1   Fair Trade Act in conspiring with Royal Dutch Philips Electronics, Ltd. and Sony Corporation to abuse
 2   their joint monopoly power in the Market for CD-Recordable discs.50
 3
                211.    Similarly, in July of 2016, the JFTC raided the oﬃces of TDK Corporation and NHK Spring
 4
     Co. (“NHK”) on suspicion that they created an unlawful cartel concerning suspensions for hard disk drives
 5
     (“HDD”). In February of 2018, the JFTC ﬁned suspension makers 1076.16 million yen for agreeing to ﬁx
 6
     prices. In April of 2018, CADE—Brazil’s Administrative Council for Economic Defense—announced that
 7
 8   it was investigating a cartel among HDD suspension manufacturers that included TDK and NHK.

 9              212.    ee highly concentrated nature and structure of the Inductors market made it likely that

10   collusion would be both possible and proﬁtable. As shown above, Defendants comprised over 75% of the
11   market during much of the Relevant Period.
12
                        5.     Use of Trade Associations Other than JEITA to Facilitate and Organize the
13                             Conspiracy

14              213.    Trade associations other than JEITA provided opportunities for the Defendants to meet

15   frequently and exchange information to facilitate collusion. ee Defendants are members of a number of

16   trade associations in the United States, Asia and Europe. eeir overlapping membership in various trade

17   associations also provided incentive for cartel members to stay within the illegally agreed upon price
18   framework, as they could monitor and police one another’s activities in the Inductors market and punish
19
     non-compliance. ee Defendants’ participation in trade associations, as described above, helped facilitate
20
     their collusion.
21
                214.    One such organization is the Electronic Components Industry Association (“ECIA”), which
22
     is located in Alpharetta, Georgia. Several of the Defendants are members of this organization, including
23
     MENA, Sumida America, TDK America, and PCNA (through its division Panasonic Industrial Sales
24
25   Company of America). eey regularly meet to discuss matters of mutual concern. As the website of the

26   ECIA states:

27
     50
28      https://www.ftc.gov.tw/internet/english/doc/docDetail.aspx?uid=786&docid=1720 (last visited January
     4, 2019).
30
          Case No.                                         57
31                                COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 61 of 70


 1              ECIA provides resources and opportunities for members to improve their business
                performance while enhancing the industry’s overall capacity for growth and proﬁtability.
 2              From driving critical conversations and process optimization to product authentication and
                industry advocacy, ECIA is your trusted source for support, insight and action.
 3
                Bringing together the talent and experience of broad array of industry leaders and
 4
                professionals representing all facets of the electronics components supply chain, ECIA is
 5              uniquely positioned to enable individual connection as well as industry-wide collaboration.
                As the supply chain becomes increasingly more complex, ECIA serves as a vital nexus for
 6              reﬁnement and progress.51

 7              215.   For manufacturers, the ECIA promises access to “[d]ata & statistics for better decision-
 8   making (Executive summaries, conﬁdence surveys, end market reports, etc.),” the opportunity to “[s]hape
 9
     opinion and direction by participating on Councils and Committees that design, develop, and publish
10
     processes the industry will follow” and “[n]etworking among the industry leaders (…can’t have enough
11
     professional relationships!).”52
12
13              216.   ee data and statistics mentioned by ECIA are signiﬁcant. For the Inductors market, ECIA

14   prepares quarterly sale reports of Inductors sold in North America, as well as indices of monthly and

15   weekly sales of electronic components.53 ee ECIA also has a Statistics and Industry Data Committee, the
16
     role of which is deﬁned as follows:
17
                ee Statistics and Industry Data Committees oversee several programs that collect and
18              provide unique industry data. eese include commodity and market segment level sales
                trends as well as discrete passive electronic components market reports. ee primary
19              outputs are the Electronic Component Sales Trends survey (ECST) and the MS Series, a
                collection of 13 individual reports on capacitors, resistors, and inductors that include world
20              statistics, and distribution sales by product category (semiconductor, passive,
21              electromechanical and display sales).54

22   Based on information and belief, among “2014 accomplishments” that the Statistics and Industry Data

23   Committee “[c]ompiled and published more than 100 statistics reports (MS series) on North American

24
25   51
          https://www.ecianow.org/about-ecia/what-we-do/ (last visited January 4, 2019).
26   52
          https://www.ecianow.org/join-ecia/manufacturer/ (last visited January 4, 2019).
27   53   https://www.ecianow.org/north-america-sales-booking-reports/ (last visited January 4, 2019).
     54
28       https://www.ecianow.org/about-ecia/committees/statistics-industry-data-committee/             (last     visited
     January 4, 2019).
30
          Case No.                                           58
31                                COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 62 of 70


 1   Sales and Booking for capacitors, resistors and inductors plus monthly reports on world statistics for
 2   capacitors and quarterly reports for world statistics for resistors and inductors.” Within the council is the
 3   “Passive Components Market Services Working Group,” of which TDK America, Panasonic Corporation,
 4
     and MENA are members.
 5
                217.   By virtue of their membership in such organizations, the Defendants have the opportunity
 6
     to meet, have improper discussions under the guise of legitimate business contacts, and perform acts
 7
     necessary for the operation and furtherance of the conspiracy. ECIA, for example, hosts an annual
 8
 9   “Executive Conference.” ee 2014 conference was held in Chicago, Illinois, and the 2015 conference was

10   held in Chicago on October 25-27, 2015. ECIA also hosts an “EDS Summit” that includes electronic

11   component manufacturers “where valuable idea exchange can happen through high-level strategic

12   meetings, event functions and informal gatherings.”55 eis past year’s EDS Summit took place on May
13
     15-18, 2018 in Las Vegas, Nevada.
14
                218.   Another trade association to which some of the Defendants belong is the European Passive
15
     Components Industry Association (“EPCIA”), which is headquartered in Brussels, Belgium. Its members
16
     include Murata and Panasonic entities. ee Vice President of EPCIA is Reinhard Sperlich of Murata
17
18   Europe GmBH, which is headquartered in Nürnberg, Germany. EPCIA’s goal is “[t]o represent and

19   promote the common interests of the Passive Components Manufacturers active in Europe to ensure an

20   open and transparent market for Passive Components in Europe as part of the global market place”; among
21   its activities are providing members with “general market data,” “[f]acilitat[ing] worldwide networking
22   between Passive Component Manufacturers at expert/Management level” and “[r]elat[ing] with similar
23
     Industry Associations in other Regions around the world.”56
24
25
26
27   55   https://www.ecianow.org/connection-points/eds/ (last visited January 4, 2019).
     56
28      https://www.eusemiconductors.eu/index.php?option=com_content&view=article&id=57&Itemid=149
     (last visited January 4, 2019).
30
          Case No.                                        59
31                               COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 63 of 70


 1                     6.     Other Interactions
 2              219.   Beyond trade associations, Murata, TDK, and Taiyo Yuden have a history of working
 3   closely together. For example, in 2005, they jointly prepared and proposed new recommended dimensions
 4   for Ultra-Compact Multilayer Chip Ceramic Capacitors.
 5
                220.   In Taiyo Yuden’s 2013 annual report, Eiji Watanuke, its President, stated that “we are
 6
     transforming our business model to accommodate the formation of alliances with other companies.
 7
     Looking ahead, we intend to proactively enter these markets characterized as being comparatively less
 8
     susceptible to price competition.”
 9
10              221.   As discussed above, beginning in September of 2005, Taiyo Yuden and Kemet entered into

11   a “comprehensive sales alliance agreement” “to engage in mutual sales of each other’s entire product

12   lines.”57
13
                222.   Likewise, the Defendants had opportunities to meet and conspire at industry events such
14
     as Semicon Japan, which has an annual trade show and bills itself as the premier exposition for the
15
     electronics manufacturing supply chain.
16
                223.   Taken together, all of these characteristics of the industry, including economic
17
     characteristics inconsistent with the qualities of a competitive market, combined with collusive activities
18
19   at JEITA meetings and related meetings, signiﬁcant opportunities to conspire at other venues, the history

20   of past collusion in related markets for passive electronics or in other electronic component markets by

21   certain of these defendants, and the grand jury investigation, strongly support an inference of collusion.
22                                   VI.     FRAUDULENT CONCEALMENT
23              224.   Flex could not have discovered, with reasonable diligence, the existence of the conspiracy,
24
     or the fact that they had been injured as a result of it, until the DOJ’s investigation was made public in
25
     January of 2018.
26
27
     57
28     https://www.yuden.co.jp/ut/news/release/pdf_25.pdf (last visited January 4, 2019). eis arrangement
     continued during the period when Kemet had a ﬁnancial and ownership stake in NEC Tokin.
30
          Case No.                                         60
31                               COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 64 of 70


 1              225.   Defendants actively concealed the existence of the conspiracy from Flex, and there is
 2   nothing in the public domain that would put Flex or anyone else on notice that the Defendants were
 3   conspiring at meetings regarding prices for Inductors sold in the United States. eese acts of concealment
 4
     included collusive conduct carried out under the auspices of what were presented to the public as
 5
     legitimate trade associations, such as JEITA.
 6
                226.   eere was no way Flex could have learned that conspiratorial conduct concerning Inductors
 7
     was occurring through trade associations such as JEITA, the meetings of which were non-public. Nor was
 8
 9   Flex privy to the conspiratorial acts that occurred at social gatherings of Defendants’ executives that

10   occurred in proximity to JEITA meetings, where conspiratorial discussions occurred orally or through

11   other surreptitious means.

12              227.   Defendants’ own public statements concealed the existence of the alleged conspiracy. For
13   example, Murata in its Fiscal Year 2004, 2007 and 2008 Annual Reports repeatedly referred to
14
     “competition” as being “ﬁerce.” Many of TDK’s Annual Reports during Relevant Period also refer to the
15
     challenges of “competition.” Similarly, in its Annual Reports during the Relevant Period (such as those
16
     from 2009-11), Taiyo Yuden touted its “social responsibility” charter and how it engaged in “fair, open
17
     and free competition” and how it was facing “increased” competition. And Panasonic, despite all its public
18
     pronouncements that it was educating its executives and departing from its cartel past, has in fact, not
19
20   done so.

21              228.   Several of the Defendants have adopted and promulgated a “code of conduct” that is at

22   odds with their participation in the alleged conspiracy.
23              229.   eus, Murata said in its 2007 Code of Conduct that “[w]e will conduct fair business by
24
     complying with all applicable laws and regulations regarding antitrust and fair competition and trade.”58
25
                230.   Similarly, TDK’s 2005 Code of Conduct states that:
26
27
     58
28           https://www.murata.com/~/media/webrenewal/about/csr/management/compliance/p02.ashx?la=en
     (last visited January 4, 2019).
30
          Case No.                                        61
31                               COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
                Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 65 of 70


 1              In general, the purpose of antitrust laws or similar competition laws in many countries is
                to encourage free competitions or trade and to protect consumer interests. TDK Members
 2              must exercise special care to ensure that any business activity with representatives of other
                companies is not contrary to such antitrust laws or similar anti-competition laws of other
 3              countries, where applicable. Each member organization of TDK Group should have its
 4              compliance company policy with regard to its respective applicable antitrust laws or similar
                anti-competition laws, and such policy must be respected or observed by TDK Members
 5              of the member organization.59

 6              231.     Likewise, Taiyo Yuden’s Code of Conduct states that “[a]ny unfair business practice or
 7   suspected act of cartel behavior, abuse of dominant bargaining position, tie-in sales or other acts for
 8
     improper restriction of trade or unfair transaction shall be never committed.”60
 9
                232.     Sumida’s “business principles” include the precept that “[w]e respect the manners, customs
10
     and laws of local regions in all our business activities.”61
11
12              233.     And Panasonic’s 2008 Code of Conduct states that “[w]e will respect free and fair

13   competition, and abide by all applicable antitrust (competition law) and other laws and regulations.”62
14
                234.     Kemet, which owns Tokin, has a code of conduct that includes the following:
15
                Antitrust laws, sometimes also called competition laws, govern the way that companies
16              interact with their competitors, customers, and suppliers in the market place. eey are
                designed to encourage competition by prohibiting unreasonable restraints on trade.
17              KEMET and its directors, oﬃcers, and employees are required to comply with the antitrust
                and unfair competition laws of the many countries in which the company does business.
18              eese laws are complex and vary considerably from country to country. eey generally
19              concern:

20                   •   Agreements with competitors that harm customers, including price ﬁxing and
                         allocations of customers or contractors,
21
22
23
24   59
          https://www.sec.gov/Archives/edgar/data/203383/000114554907001603/k01416exv11w1.htm (last
     visited January 4, 2019).
25
     60
          https://www.yuden.co.jp/cs/company/csr/charter/rule.html (January 4, 2019).
26
     61
         https://www.sumida.com/userﬁles/INFO_CENTER/COMPANY_INFO/SBP/SBP_EN_20160222.pdf
27   (last visited January 4, 2019).
     62
28     https://www.panasonic.com/global/corporate/management/code-of-conduct/pdf/code-of-
     conduct/02_coc2008English.pdf (last visited January 4, 2019).
30
          Case No.                                           62
31                                 COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 66 of 70


 1                •   Agreements that unduly limit a customer’s ability to sell a product, including
                      establishing the resale price of a product or service or conditioning the sale of
 2                    products on an agreement to buy other company products and services, and/or
 3
                  •   Attempts to monopolize, including pricing a product below cost in order to
 4                    eliminate competition.

 5           KEMET is committed to competing vigorously but fairly for suppliers and customers in all
             regions and countries where we do business. Violating antitrust laws is a serious matter,
 6           and could place both the company and the individual at risk for substantial criminal
             penalties.
 7
             235.     By promulgating these codes of conduct and then not living up to them, the Defendants
 8
     engaged in fraudulent concealment.
 9
10           236.     Defendants also began sanitizing the minutes memorializing their meetings at JEITA in

11   order to cover their tracks, changing the entries on its meeting minutes from “information exchange

12   conducive to corporate management” to “information exchange concerning general market conditions,”
13   regardless of the actual information exchanged in them.
14                                   VII.   EFFECTS OF THE CONSPIRACY
15
             237.     Because of the Defendants’ illegal conspiracy, Flex was injured in its business or property
16
     because Flex paid more for Inductors than it otherwise would have paid in a competitive market.
17
             238.     ee Defendants’ unlawful contract, combination, or conspiracy has had at least the
18
     following eﬀects:
19
                         a. price competition in the Inductors market was artiﬁcially restrained;
20
21                       b. prices for Inductors sold by the Defendants have been raised, ﬁxed, maintained, or

22                            stabilized at supra-competitive levels; and

23                       c. purchasers of Inductors from the Defendants have been deprived of the beneﬁt of
24                            free and open competition in the Inductors market.
25
             239.     Flex directly purchased hundreds of millions of dollars worth of Inductors from the
26
     Defendants during the Relevant Period. Flex’s global Inductor purchasing is overseen by management
27
     employees located in San Jose, California. Flex purchases of Inductors worldwide typically are made in
28
     United States dollars.
30
       Case No.                                            63
31                              COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 67 of 70


 1           240.   Many of the Inductors purchased by Flex were imported into the United States and used at
 2   Flex’s United States manufacturing facilities, purchased for use in the manufacture of products for United
 3   States customers, or assembled into products sold to United States corporations or end-users.
 4
             241.   Electronics and electrical product companies, including many located in the United States,
 5
     rely on manufacturers such as Flex to manufacture devices that include electronic and electrical
 6
     components.
 7
             242.   Flex typically directly purchases the electric and electronic components, including
 8
 9   Inductors, necessary to manufacture products for Flex’s customers. Flex then uses its global

10   manufacturing, supply chain, and logistical expertise to manufacture and deliver products to Flex’s

11   customers worldwide, including businesses and end users in the United States.

12           243.   For example, Flex purchased part number ELL5PM4R7N, a wirewound Inductor, from
13   Panasonic in 2006 for delivery to its Charlotte, North Carolina facility.
14
             244.   Flextronics International USA, Inc. purchased Inductors directly from the Defendants
15
     during the relevant time period. For example, Flextronics International USA, Inc. purchased part number
16
     NLV32T-6R8J-PF, an Inductor, from TDK in 2006 for delivery to its Milpitas, California facility.
17
             245.   ee overall conspiracy alleged herein (1) targeted United States companies; (2) targeted
18
     companies producing goods for United States businesses; and (3) targeted Inductors incorporated into
19
20   products sold to United States end-users directly. As a result, Defendants’ conduct substantially and

21   foreseeably impacted United States commerce and gives rise to antitrust and other claims by Flex.

22           246.   ee Defendants’ sales of Inductors to Flex for the manufacture of products that were
23   intended for sale to United States customers or end-users involved import commerce, and had a substantial,
24
     direct and reasonably foreseeable eﬀect on United States import commerce that gives rise to a claim by
25
     Flex under United States law.
26
             247.   Certain of the Defendants also collusively allocated sales of Inductors to be used in certain
27
     products manufactured by Flex for its United States customers. ee participating Defendants understood
28
30
       Case No.                                           64
31                             COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 68 of 70


 1   when making these agreements that the market allocation would increase prices to United States
 2   businesses and customers, and had a substantial, direct, and reasonably foreseeable impact on United
 3   States consumers.
 4
             248.    As a direct and proximate result of the Defendants’ anticompetitive and unlawful conduct,
 5
     Flex was injured in its business and property in that it paid artiﬁcially inﬂated prices for the Inductors it
 6
     purchased directly from the Defendants.
 7
                                            VIII. CLAIM FOR RELIEF
 8
                                           RESTRAINT OF TRADE
 9                                IN VIOLATION OF THE SHERMAN ACT § 1
10                                                15 U.S.C. § 1
                                        (Alleged against All Defendants)
11
             249.    Flex hereby repeats and incorporates by reference each preceding and succeeding
12
     paragraphs as though fully set forth herein.
13
             250.    Beginning at least as early as January 1, 2003, the exact date being unknown to Flex and
14
15   exclusively within the knowledge of Defendants, and continuing thereafter, the Defendants, by and

16   through their oﬃcers, directors, employees, agents, or other representatives, in violation of Section 1 of

17   the Sherman Act, 15 U.S.C. § 1, entered into a continuing agreement, understanding, and conspiracy in
18   restraint of trade to restrict output and to artiﬁcially raise, ﬁx, maintain, or stabilize prices for Inductors in
19   the United States, and entered into a continuing agreement, understanding and conspiracy in restraint of
20
     trade to exchange information regarding output and production capacity that had the eﬀect of restricting
21
     output and of ﬁxing, raising, maintaining, or stabilizing the prices of Inductors.
22
             251.    As a result of Defendants’ anticompetitive and unlawful conduct, Flex has been injured in
23
     its businesses and property in that it has paid more for the Inductors it purchased during the Relevant
24
25   Period than it otherwise would have paid in the absence of Defendants’ conduct. eis injury is of the type

26   the federal antitrust laws were designed to prevent and ﬂows from that which makes the Defendants’

27   conduct unlawful.

28
30
       Case No.                                             65
31                              COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
             Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 69 of 70


 1           252.      Accordingly, Flex seeks damages, to be trebled pursuant to federal antitrust law, and costs
 2   of suit, including reasonable attorneys’ fees.
 3                                       IX.    DEMAND FOR JUDGMENT
 4
             253.      WHEREFORE, Flex requests the Court enter judgment on its behalf by adjudging and
 5
     decreeing that:
 6
                       A. eat the contract, combination, or conspiracy, and the acts done in furtherance thereof
 7
                          by the Defendants be adjudged to have violated Section 1 of the Sherman Act, 15
 8
                          U.S.C. § 1.
 9
10                     B. eat judgment be entered for Flex against Defendants for three times the amount of

11                        damages sustained by Flex as allowed by law.

12                     C. eat Flex recover pre-judgment and post-judgment interest as permitted by law.
13                     D. eat Flex recover its costs of the suit, including attorneys’ fees, as provided by law.
14                     E. For such other and further relief as is just and proper under the circumstances.
15
                                          X.     JURY TRIAL DEMANDED
16
             254.      Pursuant to Federal Rule of Civil Procedure 38(b), Flex demands a trial by jury of all the
17
     claims asserted in this complaint so triable.
18
19
20
21
22
23
24
25
26
27

28
30
       Case No.                                             66
31                               COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
            Case 5:19-cv-00078-NC Document 1 Filed 01/04/19 Page 70 of 70


 1   Dated: January 4, 2019                      Respectfully Submitted,
 2
                                                 By:         /s/ Whitney E. Street
 3
                                                 Charles E. Tompkins (pro hac vice motion
 4                                               forthcoming)
                                                 cet@willmont.com
 5                                               WILLIAMS MONTGOMERY & JOHN LTD.
 6                                               1607 22nd Street, NW, Suite 300
                                                 Washington D.C. 20008
 7                                               Telephone: (202) 791-9951
                                                 Facsimile: (312) 630-8586
 8
                                                 Eric R. Lifvendahl (pro hac vice motion forthcoming)
 9                                               erl@willmont.com
                                                 WILLIAMS MONTGOMERY & JOHN LTD.
10                                               233 S. Wacker Drive, Suite 6100
                                                 Chicago, IL 60606
11
                                                 Telephone: (312) 443-3200
12                                               Facsimile: (312) 630-8500

13                                               Whitney E. Street (State Bar No. 223870)
                                                 Block & Leviton LLP
14                                               610 16th Street, Suites 214-216
                                                 Oakland, CA 94612
15                                               Telephone: (415) 968-8999
                                                 Facsimile: (617) 507-6020
16
                                                 whitney@blockesq.com
17
18
19
20
21
22
23
24
25
26
27

28
30
      Case No.                                      67
31                            COMPLAINT OF FLEXTRONICS INTERNATIONAL USA, INC.
